Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 1 of 106 PageID #: 5406




                        EXHIBIT 2
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 2 of 106 PageID #: 5407



 SUPREME COURT OF THE STATE OF NEW YORK
 APPELLATE DIVISION: SECOND DEPARTMENT
 ----------------------------------------------------------------------x
  TI-IE PEOPLE OF THE STATE OF NEWYORK,                                    AFFIRMATION AND
                                                                           NIEMORANDUM OF
                                                  Respondent,              LAW IN OPPOSOTION
                                                                           TO DEFENDANT'S
                                                                           MOTION FOR LEAVE
                              -agamst-                                     TO APPEAL

                                                                           AD.No.2018-12148
  JESSE FRIEDMAN,                                                          Ind.Nos.67104/ 1987
                                                                                    67430/1988
                                        Defendant-Appellant.                        69783/1988
 ----------------------------------------------------------------------x


         W. THOMAS HUGHES, an attorney admitted to practice in the State of New

 York, and an Assistant District Attorney of counsel to the Honorable Madeline Singas,

 District Attorney of Nassau CDunty, affirms under penalty of perjury the factual

 allegations below:

         1.      This affirmation and accompanying memorandum of law is submitted in

 opposition to defendant's motion, returnable November 12, 2018, requesting a

 certificate granting leave to appeal, pursuant to Criminal Procedure Law section 460.15,

from the denial of his Criminal Procedure Law section 440.10 motion. The statements

contained herein are made upon information and belief, the source of which is the

 records of the Nassau CDunty District Attorney's Office.

         2.      The procedural history of this case is extensive and detailed in the People's

opposition to defendant's underlying C.P.L. § 440.10 Motion, annexed as Exhibit 1. See,
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 3 of 106 PageID #: 5408



 e.g., People's Aff. in Opp. to Def.'s 2d C.P.L. § 440.10 Mot., Sept. 8, 2014. Accordingly,

 it is repeated here only in brief.

        3.     In 1982, codefendant Arnold Friedman, defendant's father, began to

 provide piano and computer classes to neighborhood children. Those classes were

 given inside Arnold Friedman's home in Great Neck, New York Defendant aided his

 father in teaching the computer classes between 1984 and 1987. In 1987, defendant was

 replaced by a friend who lived nearby.

        4.     In July 1984, federal officials seized a magazine of child pornography,

 entitled "Boy Love," as it passed through customs en route to Arnold Friedman. This

 seizure prompted a federal investigation into Arnold Friedman's possession of child

 pornography. Tiiis investigation concluded on November 3, 1987, when Arnold

 Friedman accepted delivery of another child pornography magazine from an

 undercover federal postal investigator. A federal search warrant executed on the

Friedman home led to the seizure of more than a dozen magazines depicting child

pornography, two books of child pornography, and other individual articles of child

pornography. While executing this search warrant, investigators also found a list of

students enrolled in Arnold Friedman's computer classes. They shared this information

with the Nassau O:>unty Police Department ("NCPD"), which began its own

investigation to determine whether any of the children had been abused or used by

Arnold Friedman to create his own child pornography.



                                             2
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 4 of 106 PageID #: 5409



       5.     On November 12, 1987, NCPD detectives began to interview former

 students in Arnold Friedman's class. The first child to be interviewed told police that

 Arnold Friedman had fondled him and showed him pornographic computer games. At

 that time, defendant was not a suspect and did not become one until November 23,

 1987, when a student told police that he had been abused by both Arnold Friedman

 and defendant. Both men were arrested on November 25, 1987, on child sexual abuse

 charges. The NCJ>D executed a new, state-court-issued search warrant during that

arrest. During the execution of that search, the police discovered two color photos of

a naked boy and girl, computer disks containing pornography, and sexual aids, including

a small, imitation penis.

       6.     The investigation continued and, by December 17, 1987, thirteen children

had told police that defendant had engaged in conduct ranging from inappropriate

touching and groping to penile contact with the children's mouths or anuses. Nine of

these children testified in a grand jury presentment, which resulted in two indictments

against both defendant and Arnold Friedman: 67104 of 1987 and 67430 of 1988.

       7.     On March 25, 1988, Arnold Friedman pleaded guilty to forty-two of the

indicted charges, in full satisfaction of both state indictments against him. He

subsequently pleaded guilty in federal court to possession of child pornography.

Following his state court plea, Arnold Friedman, on his attorney's advice and in his

presence, was interviewed by police for a "close-out statement," wherein he admitted



                                           3
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 5 of 106 PageID #: 5410



 to abusing numerous students, denied abusing others, explained his abuse in detail, and

 described what sort of victims he had favored and how he groomed them.

        8.      In June 1988, several victims alleged that friends of defendant's, including

 RG., 1 had, on occasion, participated in the sexual abuse of several of the victims. RG.

was arrested and ultimately agreed to cooperate with the prosecution in exchange for a

favorable plea-bargain that would include youthful offender treatment. Accordingly, he

participated in sworn interviews by various members of the police. During those

interviews, he explained his relationship to defendant and Arnold Friedman, as well as

the abuse he witnessed and participated in. Although the police investigated two of

defendant's other friends, they were not criminallycharged.2

        9.      On November 7, 1988, the grand jury returned Indictment 69783, which

named RG. as a codefendant. Defendant was included in this indictment, and charged




        1
          RG. was ultimately adjudicated, following a successful appeal, a youthful offender and his
case has been sealed. In accordance with C.P.L. § 720.25(20), he will be referred to in this motion
solely by his initials.
        2
          Because they were investigated but not charged with any criminal activity, they are not named
in this motion in o rder to protect their privacy rights.

                                                  4
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 6 of 106 PageID #: 5411



 with over a hundred counts of sodomy and more than fifty counts of endangering the

 welfare of a child.3

        10.     Defendant's retained counsel, Peter Panaro, Esq., performed a thorough

 investigation of the prosecution's case and the potential witnesses for the defense.

 Around November 1988, defendant decided to plead guilty. On December 18, 1988,

 Mr. Panaro took the extraordinary step of tape-recording an interview with defendant.4

 In that interview, defendant and his attorney discussed the history of defendant's case,

 including the motion practice that occurred before Attorney Panaro was retained and

 the extensive pretrial preparations that had been undertaken. D efendant acknowledged

 that Mr. Panaro had viewed the evidence against him, spoken with the detectives who

 had investigated the case, and spoke with the mother of one of Arnold Friedman's

students, who showed him a video tape of the police interview with her child.5


        3
           At the time of the indictment, sodomy was defined as "deviate sexual intercourse." That
crime no longer exists. The factual allegations in the indictment are that defendant and codefendants
"did contact the victim's anus with [their] penis." Such an act todaywould constitute sexual abuse. See
Penal Law§ 130.65 (first-degree sexual abuse); Penal Law§ 130.00(2) (defining "anal sexual conduct"
as "contact between the penis and anus"). Defendant has used the large number of charges to support
his theory that all of the charges against him were the product of hysteria, arguing that the number of
charges demonstrated an impossible amount of individual forcible sexual acts (See Def.'s Leave App.
at 25, 28). This argument is inapposite for two reasons: first, the charged crimes required only contact,
not penetration, and therefore many of the acts charged could have happened very quickly and without
physical injury to the children. Second, each individual act of sodomy gave rise to two or more charges
of sodomy on different legal theories. Indeed, because defendant was charged as an accomplice to
R.G.'s acts, some of the charges reflect RG. as the principal to acts for which defendant was accused
of helping or abetting the sodomy.
         4
           A copy of the transcript of that interview was attached to the People's opposition to
defendant's C.P.L. second§ 440.10 motion as Exhibit 2.
         5
           The student in question was not a complaining witness, and Arnold Friedman denied abusing
him in his close-out statement to the police. The child never gave any statement to the police, but one
of the complaining witnesses told police that he saw defendant and RG. abuse him.
                                                   5
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 7 of 106 PageID #: 5412



        11.    Mr. Panaro detailed the potential defenses that he and defendant had

 discussed- denying that any abuse happened at all, arguing that the children were acting

 under the influence of community mass hysteria, arguing that defendant was coerced

 into committing the crimes in question, or pleading not guilty by reason of mental

 disease or defect. He and defendant discussed the plea bargain being offered and what

 an indeterminate sentence meant, the possibility that defendant might be acquitted at

 trial and serve no time, and the maximum sentence exposure defendant faced if found

 guilty- 40 years' incarceration- and Mr. Panaro's commitment that, should defendant

 wish to proceed to trial, Mr. Panaro would require no further fees.

        12.   Defendant told Panaro that he understood, and that he was voluntarily

 pleading guilty. Indeed, defendant stated it was his "strong" wish to accept the

 prosecution's offer. He also acknowledged that he would be required to tell the truth at

 the plea proceeding and could only plead guilty if the allegations against him were true.

 He told Attorney Panaro that he knew that he would have to admit to sodomizing his

victims, and that such an admission would be truthful. Defendant also understood that,

by pleading guilty, his arguments on appeal would be strictly limited, whereas if he went

to trial, there could be many more appealable issues, including the judge's ultimate

sentence and decision, if she chose to do so, to sentence defendant to consecutive terms

of imprisonment.




                                            6
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 8 of 106 PageID #: 5413



        13.   Defendant chose to accept the plea bargain offered: an indeterminate term

 of six to eighteen years' imprisonment. He pleaded guilty on December 20, 1988, and

 was sentenced as promised on January 24, 1989. He did not file an appeal.

        14.   Shortly after his sentencing, defendant agreed to be interviewed by

 Geraldo Rivera. That interview, conducted in the prison where defendant was

 incarcerated, was recorded, and defendant understood it was to be broadcast on the

 nationally syndicated program, The Geraldo Rivera Show. He agreed to the interview

 against the advice of counsel and executed a written waiver that stated specifically that

 Attorney Panaro had advised defendant not to speak with Geraldo Rivera.

Nevertheless, defendant participated in the interview, which was broadcast the

fallowing month. In the interview, defendant again confessed his guilt, blaming his

father and the sexual abuse he had suffered at his father's hands for his criminal actions.6

        15.   Defendant served just under thirteen years of his sentence and was

released to parole on D ecember 7, 2001. On January 7, 2002, defendant apparently

consented to being adjudicated a Level III sex offender, in lieu of contesting the matter

at a hearing pursuant to the Sex Offender Registration Act.

       16.    Shortly before defendant's release, two filmmakers became aware of

defendant's case and began working on a film which ultimately became Capturing the

Friedmans. The People have always strongly contested the film's major thesis- that


       6
        A copy of the transcript of that interview was anached to the People's opposition to
defendant's second C.P.L. § 440.10 motion as Exhibit 3.
                                             7
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 9 of 106 PageID #: 5414



 improper police and judicial pressure forced defendant to plead guilty and that the child

 victims had been coerced or even hypnotized into accusing defendant of abuse that the

 filmmakers imply never happened. It was, and remains, the People's contention that the

 film was highly edited to make it appear as favorable to defendant as possible, and that

 statements made by interviewees were taken out of context         to   be misleading. In

 addition, the film was flawed because the interviewees spoke about events that occurred

 more than a decade in the past and were not warned that the filmmakers intended to

 "prove" defendant's innocence. Notably, Arnold Friedman is barely more than a

 footnote in the movie, despite the overwhelming proof of his abuse of numerous

 children and his acknowledgement, numerous times over the course of his

 incarceration, that he was a pedophile.

          17.   Several victims found the film offensive. Four hired a lawyer to protect

their own privacy. Two wrote anonymous letters to the judge who had presided over

defendant's case, restating that defendant was guilty and asking those who saw the

 movie not to brush aside the abuse they suffered at the hands of defendant and his

father.

          18.   Nevertheless, in January of 2004, fifteen years after pleading guilty and

relying largely on Capturing the Friedmans, defendant filed a C.P.L. § 440.l0(h) motion

alleging that the statements of the witnesses against him were secured through

suggestive interviews or controversial therapy techniques such as hypnosis, and that the

prosecution's failure to disclose this prior to his guilty plea violated the strictures in
                                             8
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 10 of 106 PageID #: 5415



 Bracfy v. Maryland, 373 U.S. 83 (1963). Attached to that motion was an affirmation from

 Peter Panaro, describing what he believed to be the plea court's coercion, although

 defendant did not, in his motion, argue that the court's behavior had coerced him into

 pleading guilty.

        19.    The prosecution opposed defendant's mot10n, and included in its

 opposition an affidavit by one of the investigating detectives that stated that defendant's

 claim of coercion was exaggerated and relied upon misrepresentations. Similarly, the

 prosecution attached an affidavit from the treating psychologist of a complainant

 identified in Captt,ring the Friedmans, who had told the filmmakers that he had not

 remembered the abuse until he had been hypnotized. The psychologist, in her affidavit,

 denied that she had ever used hypnosis when treating the complainant. Defendant's

 motion was denied onJanuary6, 2006 (La Pera,J.). In its decision, the court noted that

 defendant's Bracfy claims were waived by his guilty plea and that all of his claims were

 meritless. This Court denied leave to appeal from the denial of defendant's C.P.L. article

 440 motion on March 10, 2006.

        20.    Defendant subsequently filed a petition for a writ of habeas corpus in the

 United States District Court for the Eastern District of New York Following the

 prosecution's motion to dismiss and oral argument upon that motion, defendant's

 petition was dismissed as time-barred. The court granted a certificate of appealability as

 to the timeliness of defendant's specific claim that inculpatorywitness statements were

 induced by hypnosis. D efendant appealed to the Second Grcuit Court of Appeals. The
                                             9
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 11 of 106 PageID #: 5416



 Second Grcuit denied defendant's pet1t1on, agam finding it time-barred, and

 additionally finding that his Bracfy claim was meritless. However, relying largely on

 Capturing the Friedmans, the majority recommended that the District Attorneys office

 review defendant's case to determine whether defendant was actually innocent.

 Notably, the concurring judge disapproved of the majority court's decision which

 "assume[d] the truth" of defendant's allegations. Friedman v. Reha/, 618 F.3d 142, 161

 (2d Gr. 2010) (Raggi,          J.,   concurring). While the concurrence acknowledged that

 defendant's allegations "[we]re disturbing and may well warrant further inquiry ... [it]

 cannot predict whether the outcome of any such inquiry w[ould] be favorable to

 petitioner, whose conviction [wa]s based on a plea of guilty that he thereafter publicly

 confirmed." Id at 161-62.

           21.      Then-District Attorney Kathleen Rice agreed to conduct a review of

 defendant's case. In 2010, the District Attorney convened a team of senior prosecutors

 to conduct a full review of defendant's conviction with the aid of a panel of outside

 attorneys, all nationally recognized criminal justice experts.7 That expert panel was

 chaired by Mark Pomerantz, Esq., and also included Susan Herman, Esq., Patrick

 Hamett, Esq., and Barry Scheck, Esq.

           22.      While the review was on-going, defendant filed a Freedom of Information

 Law ("FOIL") request. That request was denied, and defendant subsequently filed a


           7
               Among the senior prosecutors who participated was current District Attorney Madeline
 Singas.

                                                   10
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 12 of 106 PageID #: 5417



 petition for a writ of mandamus, pursuant to C.P.L.R Article 78, to compel the release

 of certain documents.8

         23.     On June 24, 2013, after approximately three years of exhaustive review,

 District Attorney Rice released a report that analyzed each of the areas of concern

 identified by the Second Orcuit, as well as the evidence provided to the review team by

 defendant's legal counsel and the producers of Capturing the Friedmans. The team found

 that hypnosis had never been used on any of the victims, and that other therapy

 techniques allegedly used to influence witness memories, such as group therapy, only

 occurred, at the earliest, two weeks after the third indictment had been issued. While

 agreeing that the investigation had not been perfect and would have been conducted

 differently had it occurred today- with the benefit of three decades of advances in

 science and investigative techniques- and that some, but by no means all, of

 defendant's allegations raised legitimate questions as to the confidence of defendant's

 guilt, the team ultimately concluded that the evidence against defendant had been

 overwhelming and there was no merit to defendant's claim of actual innocence. At

 bottom, the review team:

                       cast the same discerning eye on the evidence
                produced by the Friedmans and their supporters, as on the
                original investigation and prosecution. The Review Team
                thoroughly analyzed and weighed all amassed information.

        8
          1his Article 78 proceeding ultimately came before the Court of Appeals, and the documents
 that defendant requested expanded from specific items to the entire file, which currently consists of
 over 40 boxes. A thorough review of the file began in November 2017 and was completed in October
 2018.

                                                  11
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 13 of 106 PageID #: 5418



                 Special attention was paid to the alleged recantation
                 evidence, which was found to be either overstated, not
                 reliable, or unable to be substantiated.

                         The District Attorney's ultimate decision did not tum
                 on any one piece of evidence or witness account. Instead, it
                 rested upon a consideration of all of the evidence, past and
                 present. No investigation or prosecution is perfect, and this
                 case is no exception. However, in the final analysis, taking all
                 evidence into consideration, and giving it its due weight,
                 Jesse Friedman was not wrongfully convicted.

 Jesse Friedman Conviction Integriry Report, at 155.9

         24.     The Advisory Panel added that "the Review Team did an excellent job

 under difficult circumstances. The District Attorney called on some of her most senior

 and trusted prosecutors to lead the review, and [the Advisory Panel] saw first-hand that

 they approached their work with no preconceived notions about Jesse Friedman's guilt,

 and no agenda to preserve his conviction." Jesse Friedman Conviction Integrity Report, at ii.

 "Having watched and reviewed the process as it took place, all of the members of the

 Advisory Panel are satisfied that the Report represented the considered, good-faith, and

 careful analysis of experienced prosecutors and investigators who wanted only to reach

 whatever result was warranted by the facts and the law." Id

         25.     On June 23, 2014, defendant filed a second C.P.L. § 440.10(1)(h) motion

 (hereinafter Defendant's C.P.L. § 440.10 motion), alleging that he was actually innocent




        9
           A redacted copy of the report was annexed to defendant's second C.P.L. § 440.10 motion as
 Exhibit B, and the People's papers in opposition included a link to an online copy to the report. That
 link is no longer valid. A copy of the report will be forwarded to the G mrt upon request.
                                                  12
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 14 of 106 PageID #: 5419



 of the crimes to which he pleaded guilty, that the prosecutor knowingly admitted false

 testimony to the grand jury, and that the trial court impennissibly coerced his guilty

 plea.

         26.   The People responded on September 9, 2014 (annexed as Exhibit 1). They

 did not oppose defendant's request for an "actual innocence" hearing, based on this

 Court's decision in People v. H amilton, 115 AD.3d 12 (2d Dept. 2014) . H amilton required

 only a "sufficient showing of possible merit" to entitle defendant to a hearing to prove

 his innocence. Id at 27. Based on this extremely low bar, the People believed that

 defendant's factual allegations met the minimal threshold required to have an "actual

 innocence" hearing.

         27.   However, the People opposed defendant's remaining two claims. With

 regard to defendant's judicial misconduct argument, the People noted, first, that it was

 based on facts known to defendant when he filed his original C.P.L. § 440.10 motion

 in 2004, and was, therefore subject to a discretionary procedural bar. S ee CP.L.

 § 440.10(3)(c). Indeed, defendant relied primarily on an affirmation that had been

 annexed to his original C.P.L. § 440.10 motion. Moreover, defendant had chosen to

 raise this claim only after Judge Boklan had died and the plea minutes had been lost,

 thereby significantly impacting the ability to counter his arguments. The People further

 argued that defendant failed to substantiate either of his remaining two claims through

 sworn allegations and, therefore, failed to meet his burden to be granted a hearing.

 Defendant's own submissions undermined his arguments; the sworn allegations largely
                                            13
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 15 of 106 PageID #: 5420



 confirmed that Judge Boklan had presided fairly over defendant's case. Defendant failed

 completelyto show that all of the evidence before the grand jwywas false and that such

 alleged falsehood was known to the prosecutor prior to defendant's plea.

        28.   Defendant replied on October 10, 2014. The Court issued a decision on

 December 23, 2014, and, relying on H amilton, granted a hearing to examine defendant's

 claim of actual innocence. Decision, Dec. 23, 2014, Corrigan, J., at 3 (Def.'s Ex. B). It

 limited that hearing, however, to the narrow issue of actual innocence. Id. at 6.

 Defendant, the court found, had failed to meet his burden of production for his

 remaining claims (id at 6, 8). Regarding the claim of false grand jwy testimony, the

 court found that defendant's submissions did not support his arguments. Particularly,

 it found the three submissions from RG. ambivalent at best (id at 5-6), and noted that

 the complaints about investigative techniques amounted to nothing more than the

 evolution of investigation over the many years since defendant's guilty plea (id at 6).

 Regarding the judicial misconduct claim, the court found defendant's allegations again

 belied by his own submissions (id at 8). The court was especially troubled by

 defendant's unjustifiable failure to raise his coercion argument in his first C.P.L.

 § 440.10 motion, before Judge Boklan had died and the plea minutes lost (id at 7).

 Accordingly, the Court denied the remainder of defendant's motion. Id. at 10.

       29.    Extensive motion practice fallowed, including motions for Justice

 O:>rrigan to recuse herself, which Justice Corrigan ultimately granted, notwithstanding

 her continued belief that she could preside over the hearing impartially, on the basis
                                            14
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 16 of 106 PageID #: 5421



 that the successive recusal motions were unnecessarily delaying the hearing, and that a

 former assistant district attorney, current Justice Robert Schwartz, who had been

 heavily involved with the opposition to defendant's CP.L. § 440.10 motion, had

 become a judge. Justice CDrrigan believed that defendant might argue that she would

 feel beholden to support the opposition to his motion as a result of Justice Schwartz's

 new position and the fact that she herself had been a judge for only two years.

 Defendant also filed a motion to compel discovery, which the hearing court denied with

 leave to renew.

        30.   On June 14, 2018, the CDurt of Appeals decided People v. Tiger, _ N.Y.3d

 _   , 2018 Slip Op. 04377. In that decision, the CDurt held that C.P.L. § 440.10(1)(h)

 does not allow for a freestanding, post-plea claim of actual innocence. Accordingly, the

 People's prior consent to such a hearing under this statute was rendered a nullity. The

 People filed a motion to renew on July 27, 2018, noting that the Court of Appeals'

 decision was a change in the law requiring the lower court to reverse that part of its

 decision granting defendant an "actual innocence" hearing. On August 23, 2018,

 defendant, through counsel, sent a letter to the court agreeing that such a hearing was

 no longer authorized by law.

       31.     On September 4, 2018, the hearing court issued an oral decision granting

 the People's motion to renew and reversing that portion of its original C.P.L. § 440.10

 decision that granted defendant an "actual innocence" hearing (Def.'s Ex. A).



                                           15
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 17 of 106 PageID #: 5422



        32.    On October 5, 2018, defendant filed the instant application for a

 certificate of leave to appeal from the lower court's denial of those branches of his

 second CP.L. § 440.10 motion alleging that RG.'s grand jwytestimonywas knowingly

 false and that the plea court impermissibly coerced defendant into pleading guilty

 (Def.'s Mot. at 58, 65). He does not challenge the lower court's dismissal of his request

 for an "actual innocence" hearing.

        33.    As discussed more completely in the attached memorandum of law, the

 lower court's decisions were sound exercises of discretion. The court properly gave the

 allegations before it the weight they deserved, based on their equivocal and unswom

 nature. Moreover, one of defendant's claim was subject to a procedural bar properly

 applied. The lower court's decision was a sound exercise of discretion. It did not raise

 any issues requiring clarification, but rather rested on well-settled law applied to a

 unique set of facts. Accordingly, defendant has failed to show that his case is entitled

 to this Court's attention.

        34.    Finally, a review of defendant's papers indicates that there are no

 questions of law or fact which ought to be reviewed bythis Court. See C.P.L. § 460.15(1).

        WHEREFORE, and for the reasons set forth in the attached memorandum of

 law, defendant's motion should be denied in its entirety.

 Dated: Mineola, New York
        November9,2018


                                                 W. Thomas Hughes
                                            16
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 18 of 106 PageID #: 5423




  SUPREME COURT OF THE STATE OF NEW YORK
  APPELLATE DIVISION: SECOND DEPARTMENT
  ----------------------------------------------------------------------x
   1HE PEOPLE OF THE STATE OF NEWYORK,

                                                   Respondent,
                                                                            A.D. No. 2018-12148
                                                                            Ind.Nos.67104/1987
                              -agarnst-                                              67430/1988
                                                                                     69783/1988

  JESSE FRIEDMAN,

                                        Defendant-Appellant.
 ----------------------------------------------------------------------x



                                    MEMORANDUM OF LAW




                                                          Respectfully submitted,

                                                          MADELINE SINGAS
                                                          District Attorney, Nassau County
                                                          Attornry for Respondent
                                                          262 Old Country Road
                                                          Mineola, New York 11501
                                                          (516) 571-3660


 Sheryl Anania
 Tammy J. Smiley
 Daniel Bresnahan
 W. Thomas Hughes
  Assistant District Attorneys
    Of Counsel
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 19 of 106 PageID #: 5424



                                    INTRODUCTION

        This memorandum of law supports the People's affirmation in opposition to

  defendant's motion for a certificate granting leave to appeal. The facts relevant to this

 motion are summarized in the attached affirmation and in the People's response to

 defendant's second C.P.L. § 440.10 motion, annexed as Exhibit 1.

        Defendant pleaded guilty in 1988, after assuring his attorney and the plea court

 that he was, in fact, guilty, and then consenting to an interview broadcast on national

 television in which he confirmed his guilt. He then let his conviction lay fallow for over

 a decade until a filmmaker released a highly edited documentarythat elided the evidence

 of his guilt in favor of sensational, and unsubstantiated, claims of misconduct and

 coercion. Since then, after fully completing his original sentence, defendant has tried

 multiple collateral attacks on his guilty plea. When the latest of those failed, he filed the

 instant application seeking leave to appeal to this Court. However, defendant failed to

 substantiate his claims with sworn allegations sufficient to warrant even a hearing, and

 his belatedly-raised judicial misconduct claim was procedurally barred. Accordingly,

 defendant has failed to show that the lower court abused its discretion in denying his

 second C.P.L. § 440.10 motion. Moreover, because the denial of his motion was

 premised on the correct application of well-settled law to the facts of this case, and is

 fully supported bythe record, it presents no issue warranting this Court's attention.
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 20 of 106 PageID #: 5425



                                        POINT I

       Defendant's Oaim That The Prosecutor Knowingly Used "Insufficient"
 Information To Secure An Indictment Was Not Sufficiently Supported To Warrant A
 Hearing.

        Three separate grand juries heard evidence against defendant from fourteen

 complainants. Those grand jury minutes were reviewed bya judge thirtyyears ago, who

 found that the vast majority of the charges in all three indictments were supported by

 legally sufficient evidence and dismissed the few that were not. Defendant now

 contends not only that the evidence was legally insufficient, but that the prosecutor in

 1988 lmew this but allowed defendant to plead guilty nonetheless. Defendant's reliance

 on People v. Pelchat, 62 N.Y.2d 97 (1984) is misplaced- a Pelchat error requires proof

 both that the indictment rested sofe!J upon false evidence and that the prosecutor lmew

 this at the time of plea. Defendant failed, in his motion, to make out either prong and,

 accordingly, the lower court was correct in denying this claim without a hearing.

        Defendant's Pelchat claim rests primarily on RG.'s recantation, twenty-five years

 after his grand jurytestimony (Def.'s C.P.L. § 440.10 Mot. at 129-30; Def.'s Leave App.

 at 43-45, 58-63). At the outset, that ambiguous, self-serving recantation is not sworn

 (Def.'s C.P.L. § 440.10 Mot. at Ex. KK). Indeed, defendant offers no sworn testimony

 fromRG. at all. See C.P.L. § 440.30(4)(b) (permitting denial of a C.P.L. § 440.10 motion

 where "the moving papers do not contain sworn allegations substantiating or tending to

 substantiate all the essential facts" supporting the motion; emphasis added). When

 coupled with the marked contrast between RG.'s sworn grand jury testimony, his
                                            2
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 21 of 106 PageID #: 5426



  refusal to recant when presented with that opportunity by the filmmakers of Capturing

  the Friedmans, and his recantation letter, the lower court was correct to examine that

  recantation with suspicion (Decision, Dec. 23, 2014, Corrigan,]., at 5-6). Furthermore,

  even if credited, at best RG.'s recantation merely removed his collaborative testimony

  from the grand jury, which would not have undermined the third indictment- which

  could stand on the complainants' testimony alone- and have no effect whatsoever on

  the first two indictments, which were handed down before RG. testified (Id at 6).

        Of course, Pelchat requires more than an allegation that a single grand jurywitness

 was unreliable; it requires that ail of the material evidence before the grand jury be false .

  Pelchat, 62 N.Y.2d at 107. Here, defendant utterly failed to substantiate any of his

  allegations; rather he offered only conclusory allegations and supposition, insufficient

 to warrant even a hearing (Def.'s § 440.10 Mot. at 130-31). Defendant's arguments

  "alleged ... without affidavits of individuals admitted to using the alleged problematic

 interview techniques, does not equate with the legal requirement that the defense show

 that the prosecution placed lmowinglyfalse testimony before the grand jury." (Decision,

 Dec. 23, 2014, Corrigan,]., at 6). See Pelchat, 62 N.Y.2d at 107 (no error where evidence

 before grand jury was legally sufficient but "may lose its force" at trial due to, for

 example, "the witness's uncertainty'' or other "latent wealmesses in the Grand Jury

 evidence unknown to the prosecutor").

        At bottom, defendant's arguments, based largely on unswom allegations, amount

 to no more than a claim that the prosecutor in 1988 should have lmown that the
                                               3
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 22 of 106 PageID #: 5427



 complainants' testimony was false- notably without proof that such testimony was

 false- and a preview of potential weaknesses that defendant, armed with two and a half

 decades of investigative advancements and the inevitable deterioration of memory,

 might have raised in the trial that he forewent when he elected to plead guilty.

 Accordingly, the lower court correctly denied defendant's motion because he failed to

 substantiate his claims. Therefore, and for the reasons laid out in the People's original

 opposition to defendant's motion, see Ex. 1, this Court should deny defendant's request

 for a certificate granting leave. See 22 N.Y.CRR § 670.12(3).




                                            4
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 23 of 106 PageID #: 5428



                                         POINT II

       Defendant's daim Of Judicial Misconduct Was Properly Denied Pursuant To A
 Discretionary Procedural Bar.

        All of the allegations upon which defendant relied to support his claim that the

 plea court unfairly coerced him into pleading guilty were known to him in advance of

 his original C.P.L. § 440.10 motion, filed in 2004- and, in fact, were known to him

 when he pleaded guilty. Nevertheless, defendant did not raise that claim in his first

 motion, or at anytime before Judge Boklan, the person in the best position to confirm

 or deny defendant's allegations, had died. He has never offered any reason to explain

 this unjustified failure; rather, he conflates the procedural barrier at issue here with the

 doctrine of waiver and argues that, because an appellate waiver would not have barred

 this claim, it is immune to all procedural defects. He then takes out of context

 statements made by Judge Boklan in order          to   paint her as hostile to defendant.

 Defendant's own sworn submissions contradict this argument.

        The discretionary procedural bar, alone, warranted denial of this claim. See C.P.L.

 § 440.10(3)(c) ("[T]he court may deny a motion to vacate a judgment when ... [u]pon

 a previous motion made pursuant to this section, the defendant was in a position

 adequately to raise the ground or issue underlying the present motion but did not do

 so."). In support of his motion, defendant relied solely on facts known to him when he

 filed his first C.P.L. § 440.10 motion in 2004, particularly an affirmation by his trial

 attorney, Peter Panaro, that was annexed to the first motion (Def.'s § 440.10 Mot. at


                                              5
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 24 of 106 PageID #: 5429



  63-64; Def's § 440.10 Mem. at Ex. LL). Because "a defendant who is in a position

  adequately to raise more than one ground should raise every such ground," the lower

  court was correct to deny this claim as procedurally barred. C.P.L. § 440.30(1)(a).

        Defendant now attempts to explain this away by stating that "he simply cannot

 waive a challenge to the voluntariness of his plea" (Def.'s Leave App. at 69-70). This is

 a red herring; the lower court did not deny this branch of defendant's motion on the

 ground that the argument was waived, but rather because it was procedurally barred

  (Decision, Dec. 23, 2014, Corrigan,    J.,   at 7-8). "Waiver connotes the intentional

 relinquishment or abandonment of a known right," and requires some affirmative act

 on behalf of the party waiving the right at issue. People v. Armstrong, 138 AD.3d 877,

 878-79 (2d Dept. 2016). A procedural bar, by contrast, requires no such affirmative act,

 but rather is an impediment to raising a claim as a matter of law. See People v. Jones, 81

 A.D.2d 22, 29 (2d Dept. 1981) (a "procedural default," as opposed to a waiver of right,

 is "the failure to raise a timely claim of error- whether the omission be intentional or

 inadvertent-" which "consigns the objection to permanent repose" by operation of

 law). While a defendant cannot waive a claim that his plea was involuntary, it can be

 subject to other bars that permit denial without reaching the merits. See, e.g., People v.

 Peqtte, 22 N.Y.3d 168, 183 (2013) (failure to properly preserve claim that plea was

 involuntary rendered claim unreviewable); People v. Cooks, 67 N.Y.2d 100, 104 (1986)

 (defendant's claim that plea colloquywas insufficient not reviewable in C.P.L. § 440.10

 motion because such claim was re viewable on direct appeal, and therefore subject to
                                               6
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 25 of 106 PageID #: 5430



  the mandatory bar under CP.L. § 440.10[2][b]); People v. Kerley, 161 AD.3d 1458, 1460

  (3d Dept. 2018) (defendant's claim that plea was involuntary was not reviewable in a

  C.P.L. § 440.10 motion because it was subject to mandatory bar under C.P.L.

  § 440.10[2][b]); People v. LP'eston, 145 A.DJd 746,747 (2d Dept. 2016) (defendant's claim

 that guilty plea was coerced by lower court's conduct survived waiver of appeal, but

  unreviewable because defendant failed to preserve claim). Here, defendant did not

 waive his claim- and neither the People nor the lower court suggested so. Rather, by

 failing to raise this claim in his first motion, he defaulted on it, and thereby rendered it

 subject to a procedural bar.

        Whether to deny a subsequent CP.L. § 440.10 motion for failure to raise a claim

 in a previous motion despite having opportunity to do so is entrusted to the discretion

 of the lower court. People v. Cortev 158 A.D.2d 611,611 (2d Dept. 1990) (no abuse of

 discretion where article 440 court denied, without a hearing, defendant's constitutional

 ineffective assistance of counsel claim for failure to raise in a previous C.P.L. § 440.10

 motion). The lower court soundly exercised its discretion; defendant had the

 opportunity to raise his claim in his original C.P.L. § 440.10 claim- indeed, he relied

 on the same factual allegations attached to his first motion in his second motion

 (Decision, Dec. 23, 2014, Corrigan, J., at 7). The court was right to deny this branch of

 defendant's motion in light of his unjustified failure to raise it before the plea minutes

 had become lost and before Judge Boklan's death, instead of when she "was alive to be

 heard, under oath, as to what she said and did" (Id at 9). See People v. Friedgood, 58 N.Y.2d
                                              7
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 26 of 106 PageID #: 5431



  467, 470-71 (2004) (motion to vacate judgment denied in part because defendant waited

  more than three years to make the application); People v. Baksh, 75 AD.3d 846, 847 (2d

 Dept. 2010) (defendant's over one-year delay in filing motion to vacate judgment,

 premised on information of which he was allegedly aware at the time of his plea, not

  excused); People v. Degondea, 3 ADJd 148, 160-61 (1st Dept. 2003) (denying defendant's

  C.P.L. § 440.10 motion, in "significant" part, because of defendant's six-year delay in

 raising claims; People v. M elio, 304 A.D.2d 247,247 (2d Dept. 2003); People v. H anlry, 255

 A.D.2d 837,837 (3d Dept. 1998) (allegations in defendant's motion to vacate judgment

 undermined by defendant's long delay in filing his claim).

        Defendant argues that the lower court "offered no authority, or even a basis, to

 distinguish this case from the plain rule stated in Ross" (Def.'s Leave App. at 70). At the

 outset, while the lower court's decision did not include a citation to People v. Ross, 182

 AD.2d 1022 (3d Dept. 1992), the court did cite People v. Seaberg, 74 N.Y.2d 1 (1989),

 and People v. Santiago, 71 AD.3d 703 (2d Dept. 2010), both of which stand for the

 proposition that a claim "that a plea was involuntarily entered can always be raised on

 appeal" (Decision, Dec. 23, 2014, Corrigan,]., at 7). Accordingly, defendant's claim that

 the lower court ignored Ross- a 1hird Department case- is disingenuous. The court

 appropriately identified the argument that defendant was advancing as inapposite.

        The difference between Ross and the instant case is obvious and immediate: Ross

 was a direct appeal and the only procedural impediment was defendant's waiver of

 appeal. People v. Ross, 182 AD.2d 1022, 1023 (3d Dept. 1992). While the defendant in
                                              8
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 27 of 106 PageID #: 5432



  Ross also filed a C.P.L. § 440.10 motion, that served onlyto preserve his coercion claim

  for direct appeal. See Ll7eston, 145 AD.3d at 747 (a C.P.L. § 440.10 motion suffices to

 preserve an involuntary plea claim for appeal). Here, defendant advanced a second

  C.P.L. § 440.10 motion, which carries with it several procedural bars that do not exist

 in a direct appeal, without having appropriately raised his claim in his original C.P .L.

  § 440.10 motion. In short, defendant's waiver of his appellate rights is not what prevents

 him from judicial review of his claim now; his unjustified failure to bring that claim in

 his original C.P.L. § 440.10 motion, while the primary witness was still alive, is. C.P.L.

 § 440.30(1)(a).

        Even if the court had not applied this bar, however, it would still have correctly

 denied defendant's motion for his failure to substantiate his allegations. As the court

 pointed out, the vast majority of defendant's exhibits actually support a belief that Judge

 Boklan presided fairly over defendant's case (Decision, Dec. 23, 2014, Corrigan, J., at

 8). "A careful review of both" the Peter Panaro affirmation- originally filed in support

 of defendant's first C.P.L. § 440.10 motion- and the transcript of Panaro's

 conversation with defendant, particularly in light of the affirmation of Judge Boklan's

 law secretary- who "repeatedly maintained Judge Boklan presided over the Friedman

 matter fairly' (Def.'s C.P.L. § 440.10 Memo. at Ex. A)- and the" complete transcript" of

 Judge Boklan's interview with the producers of Capturing the Friedmans (Decision,

 Dec. 23, 2014, Corrigan, J., at 8; emphasis in originaD "fail[ed] to show any evidence of

 judicial coercion such that the plea of guilty should be set aside" (Id. at 8-9).
                                              9
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 28 of 106 PageID #: 5433



 Accordingly, and for the reasons laid out in the People's original opposition to

 defendant's motion, see Ex. 1, this Court should deny defendant's request for a

 certificate granting leave with regard to his procedurally-barred judicial misconduct

 claim. See 22 N.Y.CR.R. § 670.12(3).




        At bottom, the lower court's decision was thorough and well-reasoned, and gave

 defendant's allegations the consideration they required and deserved. The court

 properly denied defendant's motion, and defendant offers no justification for review of

 that denial now warranting the grant of a certificate for leave to appeal. Finally, several

 factors militate against granting a certificate for leave to appeal. Defendant had the

 opportunity to litigate all of his current claims at trial and chose not to do so in order

 to take an advantageous plea deal. He could have appealed his conviction, but chose

 not to. Instead, he waited twenty-five years to attack his conviction, attempting "to

 strategicallyrelitigate culpability - at a time when the prosecution's evidence has grown

 stale, or may be entirely undeveloped," thereby "undermin[ing] critical notions of

 fairness, finality, and sanctity of the legal process." People v. Tiger, _ N.YJd _   , 2018

 Slip Op. 04377 Gune 14, 2018), at ,:-3 (Garcia, J., concurring). Moreover, defendant was

 in the unique position to know, in fact, whether he committed the crimes of which he

 was accused and, accordingly, whether his accusers were lying. Instead, he told his
                                             10
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 29 of 106 PageID #: 5434



 attorney that he was willing to plead guilty because he was, in fact, guilty. Accordingly,

 defendant was in no worse position to challenge the People's evidence thirty years ago

 when he declined that opportunityto proceed to trial than he is today. Therefore, there

 is no valid excuse for defendant's failure to have taken advantage of his opportunity to

 contest the People's evidence at trial thirty years ago. The time has long passed for

 defendant's case   to   be put   to   rest, and to allow the victims- all now adults in their

 thirties- to move forward with their lives instead of endlessly litigating what happened

 to them when they were children.




                                                 11
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 30 of 106 PageID #: 5435



                                  CONQUSION

        This Court Should Deny Defendant's Motion For A Certificate Granting Leave
 To Appeal.


 Dated:    Mineola, New York
           November 9, 2018




                                             Respectfully submitted,

                                             MADELINE SINGAS
                                             District Attorney, Nassau County
                                             Attornry for Respondent
                                             262 Old Country Road
                                             Mineola, New York 11501
                                             (516) 571-3660




 Sheryl Anania
 Tammy J. Smiley
 Daniel Bresnahan
 W. Thomas Hughes
  Assistant District Attorneys
   Of Counsel




                                        12
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 31 of 106 PageID #: 5436




                            EXHIBIT 1
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 32 of 106 PageID #: 5437




   COUNTY COURT OF THE STATE OF NEW YORK
   COUNTY OF NASSAU
   -------------------------------------------------------------------x

   THE PEOPLE OF THE STATE OF NEW YORK                                    AFFIRMATION IN OPPOSITION
                                                                          TO DEFENDANT'S MOTION TO
                                                                          VACATE HIS JUDGMENT OF
                              -against-                                   CONVICTION

                                                                          Ind. Nos. 67104, 67430, and 69783
   JESSE FRIEDMAN,
                                                                          Motion No. C-004
                                                Defendant.                Hon. Teresa K. Coll'igan


   -------------------------------------------------------------------x

            AMES C. GRAWERT, an attorney admitted to practice in the State ofNew York, and an

   Assistant District Attorney of counsel to the Honorable Kathleen M. Rice, District Attorney of .

   Nassau County, affinns under penalty of perjury the factual allegations set forth below:

            1.       The following is based upon information and belief, the source of said

   information and the basis for said belief being defendant's motion papers, and the records of the

   Office of the District Attorney, including the conviction integrity rep01t concerning defendant

   released by the District Attorney on J1me 24, 2013.

           2.       This affirmation is submitted in opposition to defendant's motion to vacate his

   judgment of conviction. The motion is ret1m1able on September 8, 2014.

           3.       Defendant's motion arises out of his conviction, on his plea of guilty, of

   seventeen counts of first-degree sodomy (Penal Law § 130.50), 1 four counts of first-degree

   sexual abuse (Penal Law§ 130.65), one count of attempted fast-degree sexual abuse (Penal Law

   §§ 110.00/130.65), two counts of endangering the welfare of a child (Penal Law§ 260.10), and


          The crinle of sodomy has since been renamed criminal sexual act. See L. 2003, Ch. 264,
   §§ 18-20.
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 33 of 106 PageID #: 5438




  one count of the use of a child in a sexual performance (Penal Law § 263.05). Following his

  conviction, defendant was sentenced, on January 24, 1989, to an aggregate, indeterminate term

  of six to eighteen years' imprisonment (Boklan, J., at plea and sentence).

          4.      Defendant now claims that his conviction should be vacated for three distinct

   reasons: (1) he is actually innocent of the crimes with which he was charged (see People v.

  Hamilton, 115 A.D.3d 12 [2d Dept. 2014]); (2) the prosecutor knowingly presented false

   testimony in the grand jury (see People v. Pelchat, 62 N.Y.2d 97 [1984]); and (3) the judge

   presiding over his case was biased against him, and coerced his guilty plea.

          5.      For the reasons set forth in this affirmation and the accompanying memorandum

   of law, the People consent to a hearing on defendant's actual innocence claim. Defendant's

   other claims, however, should be denied summarily. The facts underlying his claim of judicial

   coercion were fully knovm to him when he filed a previous motion to vacate judgment in 2004,

   and he unjustifiably failed to raise that claim then. This alone is a basis for denying his claim.

   See C.P.L. § 440.10(3)(c). In any event, defendant has utterly failed to substantiate his claims of

   judicial coercion, and his separate contention that the prosecutor knowingly presented false

   testimony to the grand jury.

           6.     As discussed in paragraphs 57-60, infra, in 2013, the District Attorney's office

   released a conviction integrity report ("report" or "Rice Repo1t"), which was the culmination of a

   three-year re-investigation into defendant's arrest and conviction. A redacted copy of the report

   is aimexed to defendant's motion as Exhibit B. Released with the repo1t was a 900-page

   appendix. Both the rep01i and the appendix can be accessed online at http://goo.gl/IBbmjb.2



   2
           The index to the appendix can be found at the end of the report. An unredacted copy of
   the rep01i and appendix will be provided to the Court upon request.


                                                    2


                                                              \
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 34 of 106 PageID #: 5439




   Rather than repeat what is already contained in the report, the People will cite to and incorporate

   by reference relevant sections, and restate and summarize some facts as necessary.


   I.     The 1987-88 Investigation

          A.      Defendant And His Father Teach Computer Lessons To Neighborhood Children.

           7.     Defendant's father, Arnold Friedman, was a pedophile. It is likely that defendant

   knew or at least suspected this about his father (see Rice Report at 4-5).

           8.     In 1982, Arnold began to teach piano and computer classes to neighborhood

   children out of his home.

           9.     Arnold's computer classes met in a room on the ground floor of his home. The

   classroom adjoined a bathroom, defendant's bec!Joom, and was on the same level as Arnold's

   office. Though some parents report that they were able to visit the class (see Def. Mem. at 38),

   others were not welcome to do so, or even to enter the Friedman home when picking up their

   children (see Rice Report at 3-4 & mi.15-17). According to one parent, though she "want[ed] to

   go in" to the home when picking up her child, "they didn't give [her] a chance to do that. They

   kind of blocked the door" (Def. Ex. CCC [Lushe interview] at 4 ).

           10.    The computer classes coincided with the school year, running in "fall," "winter,"

   and "spring" sessions of ten classes each. Classes met once per week on their assigned day and

   usually included eight or nine individual students. In some years, smaller summer sessions were

   offered. Arnold often taught multiple classes per season, distinguished by the day of the week on

   which they met (e.g., the "Tuesday" or "Friday" spring class).

           11.    Neither Arnold nor defendant kept records of which students were enrolled in

   which class sessions.       When police later attempted to recreate this information through

   interviews, they met with mixed success, and were hampered by the incomplete or contradictory


                                                     3
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 35 of 106 PageID #: 5440




   accounts provided by complainants and parents. Consequently, no reliable set of class rosters

   was ever found or created. Though defendant appears to believe one existed at some point (see

   Def. Mem. at 16), no complete and reliable list was found during the review process. Therefore,

   any attempt to recreate rosters or lists of each session necessarily depends upon imperfect

   information and cold memory (see Rice Report at 4, 62, 123-25 [acknowledging the problems

   posed by the absence of this critical information]). Defendant appears to acknowledge this fact,

   noting in his motion, albeit inconsistently, that his own discussions of class membership are

   based upon the "best information available" (see, e.g., Def. Mem. at 109-10).             However,

   defendant fails to recognize that as a result, his attempt to analyze and contrast witness accounts

   based on which class they attended amounts to little more than informed guesswork.

           12.    Between 1984 and 1987, defendant assisted his father in teaching the classes. In

   late 1987, a local high school student took over the assistant role (Rice Report at 2).


          B.      Classes End After Investigators Search Arnold Friedman's House.

           13.    In July 1984, federal officials seized a magazine entitled "Boy Love" as it passed

   through customs in transit to the Friedman home.3 As a result of this discovery, authorities

   commenced an investigation into Arnold's involvement with child pomography.

           14.    That investigation concluded on November 3, 1987, when Arnold accepted the

   delivery of another child pornography magazine from an undercover federal postal investigator.

   Federal agents then executed a search warrant on Arnold's home, leading to the recovery of the

   magazine, along with at least thirty other articles of child pornography. Many of these items


   3
          Defendant's characterization of the magazine as one "depicting underage teenagers"
   (Def. Mem. at 2) is just one of his many attempts to distort basic facts. The magazine, as its title
   suggests, contained child pornography.


                                                     4
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 36 of 106 PageID #: 5441




   were found in Arnold's office, stacked behind a piano. The Nassau County Police Department

   ("NCPD") also participated in this search ilih at 6-7).

           15.    During the search, investigators also found a list of the students enrolled in

   Amold's computer classes. In response, the NCPD set out to determine whether Atnold had

   abused any of his students, or otherwise subjected them to his interest in child pornography.

           16.    On November 20, 1987, only two people appeared for Arnold's scheduled Friday

   computer class, one of whom was Arnold's assistant. Arnold instructed both to go home. The

   next day, Arnold told his assistant that he was discontinuing the Friday classes, but expected to

   continue with his other class sessions fuL. at 14, 125). The classes never met again.



           C.     Police Discover Defendant's Involvement While Investigating His Father.

           17.     On November 12, 1987, NCPD detectives began interviewing fonner students of

   Arnold's computer classes. The very first child interviewed disclosed incriminating conduct,

   rep01iing that Arnold had fondled him, and taken him to another room to show him pornographic

   computer programs. On the basis of this information, police continued investigating fuL. at 12).

           18.     The first news report on the investigation appeared the next day, on November 13,

   1987, and described Arnold as its exclusive target (id. at 11 & n.45). For his part, defendant was
                                                                                                      4
   far from police scrutiny, as he had j ust begun college and was not living continuously at home.

   Nevertheless, on November 23, 1987, dwing his first interview with the police, a computer

   student reported that he had been abused by both Arnold and defendant (id. at 13).




   4
          Defendant may not even have known of the investigation at this point, though his
   accounts on the matter differ (compare Rice Report at 144-45 & n.524 [noting two distinct
   accounts of how he learned of the search] with Def. Mem. at 69-70 [describing still a third]).


                                                     5
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 37 of 106 PageID #: 5442




           19.    Following other reports, one of which also implicated defendant, defendant and

   Arnold were both arrested on November 25, 1987, on charges involving child sexual abuse.

   Simultaneously, NCPD investigators executed their own search warrant on the Friedman home.

   In the process, they discovered sexual aids, sexual videos, cameras, two color photos of a nude

   boy and girl, and disks containing pornographic video games @ at 14-15).

          20.     Over the next three weeks, p olice continued to interview prospective witnesses.

   Of the children interviewed, some had not attended the computer classes at all; others had but

   witnessed nothing out of the ordinary; and still others described being subjected to behavior that

   for whatever reason did not rise to the level of criminality, but left them uncomfortable, indicated

   some irregularity, 5 or was consistent with "grooming" (see, e.g., id. at 10).

           21.    By December 17, 1987, thirteen children had told police that defendant had

   engaged in criminal activity in the computer classes     fuL. at 22).   Between November 1987 and

   January 1988, nine of these thirteen testified against defendant before Nassau County grand

   jUl'ies. Prior to presenting the witnesses, the lead prosecutor, A.D.A. Joseph Onorato, personally

   interviewed each of the children, to assess their credibility to his own satisfaction wi_ at 9).

           22.     On the basis of this testimony, the grand juries returned two indictments against

   defendant: Indictment No. 67104 in December 1987, and Indictment No. 67430 in February

   1988. Together, the two indictments charged defendant with six cow1ts of first-degree sodomy

   (Penal Law § 130.50), thirteen cotmts of first-degree sexual abuse (Penal Law § 130.65), one

   count of attempted first-degree sexual abuse (Penal Law §§ 110.00/130.65), twenty-fom com1ts



           Defendant's exhibits contain a recent example of one such account. Non-complainant
   Rafe Leiber, in an interview with a Capturing the Friedmans producer, told his interviewer that
   he recalled that some children in his class were separated from the class and brought to a "private
   room." He did not recall why (see Def. Ex. BBB at 3).


                                                      6
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 38 of 106 PageID #: 5443




   of endangering the welfare of a child (Penal Law § 260.10), and two counts of use of a child in a

   sexual performance (Penal Law§ 263.05) (see R ice Report at 20-21).

          23.     As defendant's own evidence demonstrates, the testimony underlying these

   indictments, as well as the "third" indictment that would follow in November 1988, was legally

   sufficient (see Def. Ex. A [N. Scott Banks letter] at 1), except as to twenty-three counts Judge

   Boklan dismissed after reviewing the evidence (see Rice Report at 22 [noting such dismissals]).

          24.     Additionally, though defendant would have the Comt believe otherwise (see Def.

   Mem. at 3, 5, 24, 71, 74, 95), the witnesses' allegations were not bolts from a blue sky. Nor

   were they bare allegations bereft of context.     Instead, police interviews provided imp01iant,

   corroborating background information. One complainant, for example, shared with police an

   electronic diary he had kept of "bad days" in the Friedman class (Rice Report at 62, 97).

   Another complainant- in his first statement, early in the investigation-vividly described being

   sodomized by Arnold, and told police both how he struggled to avoid "bad touches" from Arnold

   and defendant, and how he had confided this in his dog, but not in his parents (see Def. Ex. U

   [statement of Fred Doe] at 5). Some complainants' parents recalled that their children began

   exhibiting disturbing behavior, or physical symptoms of severe stress, during and after enrolling

   in the computer classes (see Rice Report at 120-21). Other parents reported that their children

   had in fact asked to be removed from the classes (id. at 121 ). Investigators did not uncover mere

   allegations; they uncovered detailed accounts of abuse that were, at this early phase, worthy of

   belief (see id. at 2-20 [summarizing witness statements in this period]; see also Def. Ex. U).

           25.    On March 15, 1988, the lead prosecutor asked police to prepare the cases for trial

   by seeking out new witnesses, and re-interviewing prior witnesses (Rice Report at 24 & n.93).




                                                    7
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 39 of 106 PageID #: 5444




          26.     On March 25, 1988, defendant's father A.mold pleaded guilty to forty-two of the

  more than one-htmdred counts leveled against him, in full satisfaction of the state indictments.

   Days later, he pleaded guilty in federal court to child pornography charges. After his state court

   guilty plea, on his attorney's advice and in his presence, Arnold gave a "close-out" statement to

   police, in which he admitted abusing some students, but denied abusing many others, in

   exchange for immunity from future prosecution (see id. at 23-24). 6



          D.      Additional Witness Interviews Lead To Additional Charges.

          27.     In June of 1988, several students told police that they had also been abused by
                                                                                         7
   another individual, eventually identified as Ross Goldstein, a friend of defendant.

          28.     Goldstein was arrested, and eventually agreed to cooperate with police. Towards

   that end he sat for four sworn interviews with police. His attorney was present for each. During

   these interviews, Goldstein was asked to testify truthfully concerning his knowledge of and

   involvement with defendant. In exchange for his truthful responses, and bis cooperation during

   the remainder of the case, Goldstein was told that prosecutors would recommend a favorable

   plea-bargain including youthful offender treatment.




   6
         Defendant's assertion that this interview was a precondition of Arnold's guilty plea (see
   Def. Mem. at 72-73) is unsupported.
   7
           Though defendant now concedes that Goldstein was his "friend" (Def. Mem. at 77), for
   years defendant instead claimed that he barely knew Goldstein (see Rice Report at 145), an
   asse1iion that puzzled even Goldstein himself (see id. at 136-37). Some witnesses also indicated
   that others, in addition to Goldstein, had been present for and participated in sexual abuse in the
   computer classes. But no reliable identification was ever made of these individuals, and
   prosecutors declined to pursue charges (id. at 28-30).


                                                    8
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 40 of 106 PageID #: 5445




          29.     In response, Goldstein discussed in detail how and why he crune to be involved

   with defendant, and with defendant' s actions. Though speaking with clarity on these and other

   subjects, Goldstein could not, at times, remember other details (id. at 31-32).

          30.     On November 7, 1988, a Nassau County grand jury returned Indictment No.

   69783: the "third" indictment as to defendant, but the first and only to name co-defendant

   Goldstein. By this instrument, defendant was charged with more than one hundred counts of

   sodomy, and more than fifty counts of endangering the welfare of a child. The sodomy charges

   in the indictment were based on approximately seventy-seven distinct acts (id. at 132) occU1Ting

   over several class sessions between March 1986 (see, e.g., Def. Ex. S [Indictment Nos. 67104,

   67430, 69783]; Ind. No . 69783 at Count 49) and July 1987 (see, e.g., id. at Count 180).

           31.    Though Goldstein's testimony served to corroborate some counts, no

   corroboration was legally required, and no counts of this indictment were sustained by his

   testimony alone (see Rice Rep01t at 33).



           E.     Defendant Vohmtarily Pleads Guilty.

           32.    In June 1988, months before the third indictment was handed down, defendant

   hired attorney Peter Panaro to represent him.

           33.     Panaro sought out expert witnesses, but none could help provide a defense for

   defendant. He also received a list matching the complainant aliases used in the indictments-

   e.g., "Edward Doe"-with their true names.

           34.    Panaro attempted to find former students who would testify in suppo1t of

   defendant at trial. Very few former students offered to do so. Though Panaro later claimed that

   his efforts to find supportive non-complainants were stymied by the prosecution (see Def. Ex. LL

   [Panaro Aff.] ~ 15), that is simply not the case (see Rice Report at 87-90).

                                                     9
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 41 of 106 PageID #: 5446




          35.     One former student, Gary Meyers, a non-complainant, did offer to testify on

   defendant's behalf. TlU'ough speaking with his family, Panaro learned that Meyers's mother had

   surreptitiously recorded her son's interview with police investigators. No one besides Panaro

   and Meyers are known to have seen the resulting videotape (hl,_ at 72-73), and the "transcript" of

   that tape, upon which defendant relies (see Def. Ex. DDD), is nothing more than a typed version

   of Panaro's handwritten notes from his first and only viewing of the tape. The transcript

   contains no mention whatsoever of defendant, either by police or by Meyers himself (Rice

   Report at 72-73). Regardless, in an affirmation Panaro signed for defendant's 2004 motion to

   vacate judgment (discussed at paragraphs 48-51, infra), he claims he took news of this discovery,

   and his concerns about inappropriate and aggressive interviewing techniques, directly to the

   prosecution. and demanded disclosure of any similar revelations about the nature of police

   questioning (Def. Ex. LL   ,r 18).   But the only other party to this conversation, A.D.A. Joseph

   Onorato, insisted in his owD affirmation that it never happened (see Affomation of Joseph R.

   Onorato [annexed hereto as Exhibit l]     ,r,r 5-6 ["Peter Panaro never suggested to me that police
   officers were usfog inappropriate interviewing techniques"]). Nor, Onorato states, was he ever

   aware of "any specific treatment or therapy (including hypnosis and visualization) used by any

   doctor in the treatment of any complainant" Q4 at ,r 7). 8

           36.    Ultimately, in approximately November 1988, Panaro advised defendant to plead

   guilty. Defendant, too, wrote to his father that he was considering a guilty plea, as conviction on

   even a few minor charges would (in his words) "add up too quickly" (Rice Report at 4 1).

           37.    On December 18, 1988, defendant took the extraordinary step of sitting for a tape

   recorded interview with Panaro. In that interview, defendant and Panaro discussed the full extent


   8
          This affirmation was first annexed to the People's response to defendant's 2004 motion.


                                                    10
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 42 of 106 PageID #: 5447




   of their pre-trial preparations to date. Panaro described in great detail how he had attempted to

   retain psychiatrists who would support defendant, sought the advice of expert lawyers, and also

   confirmed to defendant that he would try the case for no additional fee. A transcript of this

   interview was included in the appendix to the Rice Repo1t, and is attached hereto as Exhibit 2.

          38.     Panaro also carefully explained to defendant what sentence he might face if

   convicted at trial. Specifically, Panaro reminded defendant that Judge Abbey Boklan, the judge

   assigned to the case, had said that if defendant was found guilty, "she would consider"

   sentencing him to "some consecutive time." But Panaro clarified that "the most time [defendant]

   could be incarcerated for" was forty years (Ex. 2 at 18-19). Defendant's claim that he feared a

   sentence of"three hundred years" (Def. Mem. at 74) is dramatic but untrue.

           39.    Nor is it true, as defendant frequently contends, that Judge Boklan pre-judged

   defendant's guilt or threatened him with consecutive sentences if he did not plead guilty. As

   discussed at length in the Rice Report, at pages 82-86, Judge Boklan advised defendant of the

   maximum possible sentences he could face if convicted after trial. She never indicated that she

   would impose consecutive sentences, or how many she might impose.              Panaro's recorded

   statement with defendant bears that out.       Defendant's very first exhibit in support of his

   motion-a letter from N. Scott Banks, Judge Boklan's fo1mer law secretary- further contradicts

   his claim: "Judge Boklan presided over the matter fairly," he writes (Def. Ex. A).

           40.    Lastly, Panaro told defendant that at trial he would face testimony by -the

   complainants, and by Ross Goldstein. In response, defendant confirmed that it was his desire to

   plead guilty, and that he wished to do so because he was, in fact, guilty (Ex. 2 at 25-26, 30; see

   also Rice Report at 41-42).




                                                   11
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 43 of 106 PageID #: 5448




          41.       Two days later, on December 20, 1988, defendant pleaded guilty before Judge

  Boklan in Nassau Cmmty Court. Judge Boklan's law secretary, N. Scott Banks, would later

   express his confidence that nothing about the plea bargain offended his sense of fairness (Ex. A

   at 1; see also Rice Repo1i at 86).9

           42.      Afterwards, defendant visited his father, then serving his federal sentence at a

   correctional facility in Wisconsin, and asked him to share the location of any exploitative

   pictures or videos he still possessed of his former computer students. Arnold was unwilling or

   unable to do so. Defendant also participated in mandatory counseling, where he acknowledged

   his guilt to his psychiatrist, and explained that he had been victimized by his father (see Rice

   Report at 43).

           43.      On January 24, 1989, defendant was sentenced to an aggregate, indeterminate

   te1m of six to eighteen years' imprisonment. Defendant would later describe the sentencing

   proceeding-during which he cried, blamed his father, and expressed contrition for his failure to

   break the cycle of abuse-as "exhilarating," saying that his "dream of being a star, of having

   huge numbers of people listen and think about" his words, had "come 1:tue" (id. at 44).

           44.      Just after sentencing, defendant filmed an interview with Geraldo Rivera to be

   broadcast on the national television program, The Geraldo Rivera Show. A transcript of the

   interview is annexed as Exhibit 3. In the course of that interview, which aired the next month,

   defendant again tearfully confessed his guilt. Defendant has attempted many times since to

   square this appearance with his current protestations of innocence. He has claimed that his

   lawyer told him to do the interview (but a statement in defendant's own handwriting proves


   9
           Because defendant did not pursue a direct appeal from his conviction, the minutes of his
   guilty plea were never transcribed, and the court reporter's stenographic notes of the plea are no
   longer available. Friedman v. Rehal, 618 F.3d 142, 150 n.2 (2d Cir. 2010).


                                                    12
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 44 of 106 PageID #: 5449




   otherwise); that he was misled about the subject of the interview (but the same statement, again,

   suggests otherwise); that he was hoping to cuny sympathy with state corrections officers, and

   with his future fellow inmates; and lastly, that he did it for the sake of fame. Whatever the

   reason, it is clear that defendant took this step of his own volition (Rice Repo1t at 44-4 7).

           45.     While incarcerated, defendant never appealed from his conviction, nor did he file

   a post-conviction motion. After again embracing his guilt and entering a sex offender counseling

   program, defendant was released from prison on December 7, 2001. On January 7, 2002,

   defendant was adjudicated a Level III sex offender, "on the consent of the parties."


   IL      Subsequent Procedural History

           A.      Defendant Seeks Post-Conviction Relief.

           46.     Shortly before defendant's release from custody, filmmakers Andrew Jarecki and

   Marc Smerling became aware of defendant's case, and began to produce a film based on the

   prosecution of defendant and his father. Towards that end, the filmmakers interviewed some of

   the key players from the underlying criminal prosecution, including Judge Boklan, two

   detectives, and defendant hin1self. 10 The resulting film, Capturing the Friedmans, built upon

   carefully edited excerpts of these interviews, and suggested that defendant had been wrongfully

   convicted (see Rice Repo1t at 51-52). Jarecki's interviews with defendant were recorded, but

   never utilized, and despite several requests, were never shared with the Review Team.




   10
           Co-defendant Ross Goldstein refused to paiticipate in the film, saying in a transcribed
   interview with producer Smerling that his memory of events would not exonerate defendant.
   Instead, he said, his memory would show that there was considerable "grey area" between the
   People's case and defendant's (Rice Report at 136-37).


                                                     13
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 45 of 106 PageID #: 5450




  Defendant has cryptically explained that the interviews would show that, at the time, his answers

   to critical questions were not "fully formed" (see id. at 146).

           47.     Several victims recoiled from the film, seeing it as offensive (see, e.g., id. at 97-

   102, 106-07). Four hired an attorney to ensure that their privacy was protected. Two even wrote

   anonymous letters restating defendant's guilt and asking viewers not to brush aside their

   experiences based on a feature film     fuh at 97-102).   Judge Boklan confirmed that these letters

   were written by actual victims, an event that defendant argues somehow demonstrates the

   judge's continuing bias against him (see Def. Mem. at 65-66).

           48.     On January 7, 2004, just over fifteen years after his guilty plea, defendant filed a

   motion to vacate his judgment of conviction, pursuant to C.P.L. § 440.lO(h). In that motion/ 1

   defendant argued that the statements of witnesses against him were secured through suggestive

   interviews or controversial therapy techniques such as hypnosis, and that the prosecution's

   failure to disclose this critical evidence violated the rule announced in Brady v. Maryland, 373

   U.S. 83 (1963). Defendant's motion relied in large patt upon information uncovered during the

   creation of Capt1u-ing the Friedmans.

           ~9.     The motion incorporated excerpts from Capturing the Friedmans in which Judge

   Boklan, in a post-conviction interview, expressed her certainty of defendant' s guilt (see Def.

   2004 Mem, at 21; see also id. at 23 [discussing other alleged evidence ofbias]). 12 Boklan gave

   this interview to the filmmakers more than a decade after defendant, his father, and Goldstein all



    11
           Defendant's seventy-eight-page memorandum of law ("Def. 2004 Mem."), dated
   January 7, 2004, is part of the Comt's file. An additional copy of this document will be provided
   to the Court upon request.
   12
            Defendant's Exhibit JJJ contains excerpts of the filmmaker's interview. A full transcript
   of that interview with Judge Boklan is annexed hereto as Exhibit 4.


                                                     14
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 46 of 106 PageID #: 5451




   pleaded guilty, and after defendant admitted his guilt again on the Geraldo Rivera show. The

   motion also annexed an undated affirmation by defendant's trial attorney, Peter Panaro, in which

   Panaro alleged that Judge Boklan had told him during an off-the-record conference that she

   "intended to sentence [defendant] to consecutive terms of imprisonment for each count that he

   was convicted on." That same affirmation is annexed to defendant's current motion as Exhibit

   LL. Judge Boklan died in 2012 but when speaking with members of the District Attorney's

   office, during defendant's conviction integrity review, the judge denied making such a statement

   to Panaro (see Rice Report at 82-85).

          50.     In opposing defendant's 2004 motion, the People submitted supp01ting

   documentation, including an affidavit by Wallene Jones, one of the investigating detectives,

   which tended to show that defendant's allegations of police misconduct were exaggerated or

   relied upon misrepresentations. The People also submitted an affidavit from a complainant's

   treating psychologist, in which she denied that she had used hypnosis when treating the

   complainant identified in Captming the Friedmans.

           51.    On January 6, 2006, the Supreme Court, Nassau County (La Pera, J.), denied

   defendant's motion without a hearing, holding that defendant's Brady claims were waived by his

   guilty plea, and that the claims were baseless. The Appellate Division, Second Department

   denied leave to appeal on March 10, 2006. Defendant also sought leave to appeal to the Court of

   Appeals, but that Court dismissed the application on May 24, 2006.

           52.    Next, defendant filed a petition for a writ of habeas corpus in the United States

   District Court for the Eastern District of New York, where he argued again that the People bad

   wrongfully withheld Brady material from him. Defendant faulted the prosecution for failing to

   disclose that: (1) some fom1er students had reported no abuse; (2) police had used coercive and



                                                   15
        Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 47 of 106 PageID #: 5452




           suggestive interviewing techniques; and (3) witnesses only disclosed abuse after being

           "hypnotized." Following oral argument, the comt dismissed the entire petition as time-baned,

           but granted a certificate of appealability as to the timeliness of defendant's claim that inculpatory

           witness statements were induced by hypnosis.

                      53.   Defendant then appealed to the United States Court of Appeals for the Second

           Circuit.     After oral argument, the court ordered the parties to submit supplemental briefs

           addressing the question of whether defendant had presented a claim of "actual innocence," which

           might excuse the petition's untimeliness.

                      54.   On August 16, 2010, the Second Circuit denied defendant's petition, holding that

           his claims were time-barred. Friedman v. Rehal, 618 F.3d 142, 152 (2d Cir. 2010). The court

           did not address defendant's claim of actual innocence as a way around the statute of limitations,

           because it found his Brady claims meritless.           Even so, relying largely on Capturing the

           Fried.mans, the CoU1t recommended that the District Attorney review defendant's case, paying

           specific attention to his claims of (1) judicial coercion, (2) moral panic and suggestive police

           interviewing techniques, and (3) the use of hypnosis on witnesses. Id. at 155-60. 13

                      55.   The People, per District Attorney Kathleen M. Rice, readily agreed to conduct a

           review of defendant's case. Towards that end, in 2010, the District Attorney convened a team of

I   i      senior prosecutors (the "Review Team") to conduct a full review of defendant's conviction, to be

           advised by a panel of outside expe1ts (the "Panel"). During the investigation, the Panel helped



           13
                  Judge Raggi observed that, in making this recommendation, the majority appeared to
           "assume the truth of' defendant's allegations, despite the fact that no hearing had been held on
           them. Friedman, 618 F.3d at 161-62 (Raggi, J., concurring) (noting further that she could not
           "predict whether the outcome of any such inquiry will be favorable to petitioner, whose
           conviction is based on a plea of guilty that he thereafter publicly confirmed").


                                                             16
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 48 of 106 PageID #: 5453




   make critical decisions affecting the scope of the review, and was kept infom1ed of the

   developing record (see Rice Report at 154-58). 14


          B.      The People Release A Report Examining Defendant's Conviction.

           56.    Prior to the release of the report on the re-investigation, defendant sought

   disclosure of records from the original prosecution, pursuant to the Freedom of Infonnation Law

   ("FOIL"). Defendant's request was denied. In April 2013, defendant commenced a proceeding,

   under Article 78 of the C.P.L.R., to compel the People to release the requested documentation;

   he also sought an order granting him access to grand jury testimony.

           57.    On June 24, 2013, District Attorney Rice released a report that analyzed each of

   the areas of concern identified by the Second Circuit.      The rep01t also analyzed evidence

   submitted during the comse of the review by defendant's legal team, and by the producers of

   Capturing the Friedmans. In the report, the Review Team specifically considered and rejected

   defendant's claims, finding that "hypnosis" was not used on victims at all, and that other

   techniques, such as "group therapy," appeared only late in the case and affected neither grand

   jmy testimony nor witness statements (see Rice Report at 77-81). The Review Team and Panel

   reviewed and carefully considered the recantation evidence presented by defendant, as well as

   the statements of men who attended the computer classes as children and said they witnessed

   nothing improper.


   14
           Defendant's summary of the review process misrepresents both the scope of the review
   and the degree to which the Panel participated. In his memorandum of law, defendant states that
   the district attorney "withheld from [the Panel] all the evidence except a small amount that the
   prosecution selected" (Def. Mem. at 15). But this conclusion lacks suppo1t even in defendant's
   source. That document states only that Panel members were provided with neither unredacted
   witness statements, nor with grand jury testimony (see Kuby Aff. Ex. C [Minutes of Article 78
   Proceeding, June 28, 2013] at 14:17-1 5: 15, 18:9-11). This much is t:tue (see Rice Rep01t at 56 &
   n.261). But the large majority of the case file was available to the Panel.


                                                   17
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 49 of 106 PageID #: 5454




           58.    Some "recantation" evidence proffered by defendant was nothing of the sort, and

   actually supported the case against defendant. Other such evidence raised legitimate questions,

   but given the statements of others who reaffirmed that abuse occurred, and the unreliability of

   recantations generally and as presented here, the Review Team concluded that the evidence of

   defendant's guilt was not cast into doubt. (see id. at 94-116).

           59.    As to defendant's claim that his plea bargain was the product of coercion, the

   report further found no support for Panaro's contention that Judge Boklan threatened to impose

   consecutive terms on every count on which defendant was convicted at trial. Instead, the repo1t

   documented numerous conflicting accounts of the judge's statement, and concluded that the trial

   court's conduct fell within the bounds of propriety. Nor, the report explained, did the evidence

   show that Judge Boklan was biased against defendant (lg_, at 82-94).

           60.    The report noted that police conduct during witness interviews was not, in some

   cases, consistent with modern best practices.         Even so, it determined that defendant bad

   exaggerated the existence and effect of aggressive and/or repeated interviews, and that police

   questioning could not be reliably linked to any false allegations of sexual abuse (see id. at 63-77,

   103).

           61.     In August 2013, the Supreme Court, Nassau Cotmty, ordered the People to release

   to defendant the information he had sought in his FOIL request, including unredacted witness

   statements and grand jury testimony. An appeal from that order is pending before the Appellate

   Division, Second Department.

           62.     In June 2014, defendant commenced a civil action against District Attorney Rice

   and two members of her staff, alleging that statements made by them in and in connection with

   the report amounted to defamation. That matter is also pending.



                                                    18
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 50 of 106 PageID #: 5455




            C.    Defendant's Current Claims

            63.   Now, in his second C.P.L. § 440.10 motion, defendant raises tln·ee claims: (1) that

   he is actually innocent of all charges from the underlying prosecution, (2) that the indictments

   against him were the product of testimony that the prosecutor knew to be false, and (3) that his

   guilty plea was coerced by the trial judge.

            64.   Defendant's motion papers are replete with falsehoods, half-truths, and

   misrepresentations regarding his prosecution, the evidence of his guilt, the conviction integrity

   review, and the evidence that he claims exonerates him. For example, he asse1ts that witness

   statements were withheld from the Advisory Panel (Def. Mem. at 41 ), a fact that he knows to be

   false.   The victims' names were redacted from the statements, but statements were made

   available to all Panel members. Some Panel members more than others reviewed this material,

   but all were additionally given detailed synopses of the statements, including when and how the

   statements were obtained. Moreover, defendant counts as recantations statements by witnesses

   who actually confum that abuse occurred in the Friedman house, without even acknowledging

   these incriminating statements. Specifically, defendant claims that "Keith Doe has completely

   repudiated his testimony" (Def. Mem. at 99), and that ''Dennis Doe has no recollection that any

   abuse took place" (id. at 106), but his accounts of their "recantations" omit their statements

   signifying that abuse in fact occurred, including Dennis Doe' s statements to Andrew Jarecki that

   he remembered a few instances of the Friedmans standing in the classroom naked, and of Arnold

   dropping his pants (see Rice Report at 109-11). 15 Defendant also asserts as fact that certain non-



   15
          Because defendant refers to the complaining witnesses by their "Doe" names, and the
   conviction integrity repoli refers to them by a designated number, the People will provide the
   Court, under separate cover, with a list identifying each witness by their number, "Doe" name,
   and true name. The People request that this list be kept under seal and not be provided to
                                                                               (Continued ...)

                                                   19
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 51 of 106 PageID #: 5456




   complainants who witnessed no abuse were enrolled alongside complainants who testified that

   they were victimized in the same class. Those assertions are largely unsubstantiated, and the

   evidence concerning which students were in classes together is far from conclusive (see id. at

   123-25).

          65.     Notwithstanding defendant's misrepresentations concerning the evidence of his

   actual hmocence, the statements of victims who maintain that they were abused, and defendant's

   many admissions of guilt, the People do not oppose his request for an actual innocence hearing.

   The Appellate Division, Second Department, has only recently recognized a free-standing claim

   of actual innocence. See Hamilton, 115 A.D.3d at 26. To prevail on such a claim, a defendant

   bears the heavy burden of establishing his factual innocence by clear and convincing evidence

   (id. at 27). But, the standard for obtaining a hearing is relatively low, and requires only "a

   sufficient showing of possible merit to watTant a further exploration by the court." Id.

          66.     It was not until recently that defendant submitted evidence sufficient even to clear

   the low bar set by Hamilton for an evidentiary hearing. For example, it was not until May 2013,

   during the Article 78 proceeding conceming defendant's FOIL request, that defendant obtained

   and provided to the People a letter from Kenneth Doe claiming that he was neither a victim of,

   nor a witness to, abuse by the Friedmans (see Rice Report at 113-15). It was also during the

   Article 78 proceeding, in August 2013, that an attomey for Barry Doe advised the court that his

   client had no recollection of being abused by defendant.         Prior to that time, Barry Doe's

   recollection of past events had been far more equivocal (see id. at 112-13).




   defendant, as it identifies victims of a sex offense. See Civil Rights Law § 50-b; People v.
   Fappiano, 95 N.Y.2d 738, 747 (2001) (confidentiality provisions of Civil Rights Law § 50-b
   apply to a defendant previously convicted of a crime).


                                                   20
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 52 of 106 PageID #: 5457




          67.     More importantly, and contrary to defendant's oft-repeated assetiion, the District

   Attorney has never shied away from an honest examination of defendant's claims, provided it is

   done in accordance with the law. Sharing grand jlll'y and other confidential information about

   child sex abuse victims with their convicted abuser, or with other members of the public, is not

   legally permitted or responsible, and the People have resisted such unwarranted disclosures.

   Instead, the district attorney devoted enormous time and resources towards conducting a

   conviction integrity review.   She assigned her best prosecutors to conduct the review; she

   impaneled a group of renowned experts to assist in the investigation and make sure it was

   conducted fairly and properly; and she looked not only at whether defendant was actually

   innocent, but whether he was wrongfully convicted - a standard not requiring factual innocence.

   Finally, although not required to do so, she issued a 155-page report detailing her findings,

   including those details that were at odds with her conclusions.

           68.    Therefore, consistent with these recent developments, the District Attomey' s

   commitment to a just resolution of defendant's claims, and the Second Department's holding in

   Hmnilton, the People do not oppose defendant's request for a hearing on his claim of actual

   innocence, where he will have the bmden of proving by clear and convincing evidence that he is

   factually innocent of the charges brought against him.

           69.    However, the Court should summarily deny relief on defendant's remaining

   points. Turning to defendant's claim that the trial judge in his case, the late Abbey Boklan, was

   biased against him and coerced him into pleading guilty, defendant has delayed beyond all

   reason in bringing this claim to the comi's attention. At the time of his first C.P.L. § 440.10

   motion, in 2004, defendant was aware of all of the factual predicates underlying this claim, and

   even set them out in affidavits and in his memorandum of law. Defendant bad the Panaro



                                                   21
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 53 of 106 PageID #: 5458




   affn·mation (Def. Ex. LL), and possessed the full transcript of the Capturing the Fliedmans

   interview with Judge Boklan (see Ex. 4). Nevertheless, defendant failed to claim at the time that

   this evidence demonsb·ated that his plea was unlawfully coerced. Because defendant was "in a

   position adequately to raise the ground" in a prior motion, and yet failed to do so, the Court

   should find the matter procedurally baned, and decline to review it. C.P.L. § 440.10(3)(c).

   Applying the procedural bar is especially warranted here because the key witness to this claim,

   Judge Abbey Bok1an, has passed away, and is therefore unavailable to rebut the claim. While

   defendant easily could have raised this claim in his 2004 motion, when Judge Boklan was alive,

   he chose not to do so. Allowing defendant to proceed on this claim now, when the People would

   be deprived of Judge Boklan's testimony, would reward defendant for his delay and greatly

   prejudice the People.

           70.    Alternatively, even if this Court chooses not to apply this procedural bar, it should

   still summarily deny the claim pursuant to C.P.L. § 440.30(4)(b) and (d), because defendant's

   allegations are W1dermined by all of the evidence in the record, including statements by

   defendant's trial attorney and the Judge's f01mer law secretary, N. Scott Banks, who despite

   reservations on other aspects of the case confirms that the judge presided over it fairly.

           71.    Equally devoid of merit is defendant's claim that the indictments against him

   relied solely on evidence that the prosecution knew, prior to his plea, to be false (see Def. Mem.

   at 128-31, citing Pelchat, 62 N.Y.2d at 106-08). Defendant's claim rests on facts that, even

   assumed to be true and stretched to their limit, fall sho1t of establishing that the prosecutor

   knowingly relied on false testimony to sustain defendant's indictments. Because defendant has

   failed to put forth facts substantiating that claim, it should be denied without a hearing.




                                                    22
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 54 of 106 PageID #: 5459




            WHEREFORE, the People consent to an evidentiary hearing on defendant's actual

   innocence claim; but for the reasons stated above and those expressed in the attached

   memorandum oflaw, defendant's remaining claims should be summarily denied.


   Dated:      Mineola, New York
               September 8, 2014




                                                          AMES C. GRAWERT




                                              23
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 55 of 106 PageID #: 5460




   COUNTY COURT OF THE STATE OF NEW YORK
   COUNTY OF NASSAU
   -------------------------------------------------------------------x
   THE PEOPLE OF THE STATE OF NEW YORK

                                                                          Ind. Nos. 67104, 67430, and 69783
                               -against-
                                                                          Motion No. C-004
                                                                          Hon. Teresa K. Corrigan
   JESSE FRIEDMAN,

                                                 Defendant.

   -------------------------------------------------------------------x




                                            MEMORANDUM OF LAW




                                                                          Respectfully submitted,

                                                                          KATHLEEN M. RICE
                                                                          District Attorney, Nassau County
                                                                          262 Old Country Road
                                                                          Mineola, New York 11501
                                                                          (51 6) 571 -3 800


   Robert A. Schwartz
   Ames C. Grawert
    Assistant District Attorneys
      ofCounsel
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 56 of 106 PageID #: 5461




                         INTRODUCTION AND STATEMENT OF FACTS


          This memorandum of law is submitted to accompany respondent's affirmation in

   opposition to defendant's motion to vacate his judgment of conviction. Facts relevant to the

   determination of defendant's claims are set forth in detail in that affirmation, and in the

   conviction integrity report on defendant's case released by the District Attorney on June 24,

   2013 (see generally Def. Ex. B [Rice Report]).

          Defendant's motion raises three distinct claims: (1) that he is "actually innocent" of the

   offenses charged; (2) that the trial judge coerced him into pleading guilty; and (3) that the

   prosecutor allowed defendant to plead guilty to indictments that the prosecutor knew were

   premised on false testimony. For the reasons set forth in the accompanying affirmation, the

   People agree to an evidentiary hearing on defendant's actual innocence claim. The remaining

   claims, however, should be summarily denied.




                                                    2
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 57 of 106 PageID #: 5462




                                               ARGUMENT


       DEFENDANT'S JUDICIAL COERCION AND PELCHAT CLAINIS SHOULD BE
   SUMMARILY DENIED.

           In 1988, defendant pled guilty to sexually abusing children during computer classes held

   in his home. Despite the passage of more than a quarter centmy, and despite the benefit of a

   popular film critical of the investigation and prosecution, defendant remains unable to establish

   any significant wrongdoing by any of the various parties he chooses to blame for his conviction.

   Though the People have consented to a hearing to resolve defendant's actual innocence claim

   (see Aff.   1~ 64-68), his remaining claims should be dismissed at the threshold as procedurally
   barred in part, and wholly unsubstantiated.

           First, defendant's claim that coercion and bias rendered his guilty plea involuntary is

   procedurally baned by his failure to advance the argument in a prior motion, filed in 2004.

   Defendant has been aware of the factual basis of this claim since at least 2004, and fails to justify

   his decision to raise the claim only now, after a critical witness, the trial judge herself, has passed

   away. Should the Court choose to reach the merits of defendant's claim despite his unjustified

   delay, it should still reject the claim as it lacks any credible foundation. Indeed, defendant's

   allegations are undermined even by his      O\Vn   somces. Defendant's remaining claim, that the

   People knowingly presented false testimony to the grand juries, is similarly meritless. Defendant

   has made no showing that all the evidence supporting the indictments was false, or that the

   prosecutor had knowledge that it was. The Court should summarily deny relief on these claims,

   as defendant fails to put forth facts substantiating them.




                                                      3
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 58 of 106 PageID #: 5463




   I.     Defendant's Coercion Claim Is Procedurally B arred By His Failure To Advance It In His
          Prior Motion. Separately, The Claim Lacks Merit, As It Is Contradicted And
          Undermined By Even His Own Evidence.

          Defendant contends that trial judge Abbey Boklan coerced him into pleading guilty by

   threatening to sentence him to "consecutive terms on every count" if he was convicted after trial

   (Def. Mem. at 63, 64-68 , 132-36). In making this argument, though, defendant's motion relies

   on facts and details that he knew in 2004, at the time of his first motion to vacate judgment.

   Because defendant could have raised this claim in his first motion but failed to do so, the motion

   should be denied. See C.P.L. § 440.10(3)(c). Even if this Comt were to reach the merits of this

   claim, however, it should deny it summarily, as defendant's allegations of bias and coercion are

   contradicted by all other documentary evidence.


          A.      Because Defendant Could Have Raised This Claim In 2004, Long Before Judge
                  Boklan's Death, The Court Should Decline To Consider It Now.

          Defendant' s judicial coercion claim relies principally on an affirmation by Peter Panaro,

   defendant's trial counsel during the months leading up to his guilty plea (see Def. Mem. at 63-

   64~ Def. Ex. LL). Defendant relied upon the very same affirmation in his prior motion to vacate

   judgment, for which it was originally prepared (see Def. 2004 Mem. at 20-21, 25-26, 71). 1 In

   that proceeding, in the course alleging various Brady violations, defendant cited Panaro's

   affirmation, which said that defendant faced an unreasonably harsh sentence if he chose to

   proceed to trial (Def. 2004 Mem. at 21). Throughout his 2004 memorandum of law, defendant

   also made reference to indications of Judge BokJan's alleged bias, such as her decision to grant

   media access requests while denying defendant's motion for a change of venue        ~   at 22-23),



          A copy of defendant's 2004 motion to vacate judgment and memorandum of law is
   already in the court file, and not annexed here.



                                                     4
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 59 of 106 PageID #: 5464




   and her handling of co-defendant Ross Goldstein's sentencing (ig_,_ at 12-13).               Similarly,

   defendant's motion incorporated an interview with Judge Boklan, recorded for use in Capturing

   the Friedmans, which he claimed constituted proof of the judge's pervasive bias against him (see

   id. at 21, 71). All of these facts appear materially unchanged in defendant's ctment motion (see

   Def. Mem. at 64-67), and though they were also available to defendant in 2004, he chose not to

   claim as a basis for relief that Judge Boklan's allegedly coercive conduct rendered his guilty plea

   involuntary. That contention, as a separate basis for relief, is raised for the first time here.

           Defendant should not be permitted to split his claim in this manner. 1l1e Criminal

   Procedure Law strongly disfavors successive Article 440 motions where all claims could have

   been presented in the first instance, and a court may deny a successive motion on that basis

   alone. See C.P.L. § 440.10(3)(c) (providing that the court may deny relief where, "[u]pon a

   previous motion . . . the defendant was in a position adequately to raise the ground or issue

   underlying the present motion but did not do so"); see also C.P.L. § 440.30(1 )(a) ("a defendant

   who is in a position adequately to raise more than one ground should raise every such ground").

   Relying on that provision, the Second Depaiiment has affirmed the summary denials of motions

   where there was no justification for the defendant's failure to raise the claim in a previous

   motion. See, e.g.. People v. Dover, 294 A.D.2d 594, 596 (2d Dept. 2002); People v. Thomas,

   147 A.D.2d 510,512 (2d Dept. 1989); People v. Cortez, 158 A.D.2d 611,611 (2d Dept. 1990).

          That same result should follow here. It is notable, for one, that defendant chose not to

   present his coercion argument as an independent legal claim while Judge Bok.Ian was still alive

   and able to defend herself against defendant's allegations.2 Defendant has been represented by


   2
         Though defendant argues that the People should have secured Judge Boklan's response
   anyway (see Def. Mern. at 64), this does not justify or excuse his default. Until defendant raised
                                                                                (Continued ...)

                                                      5
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 60 of 106 PageID #: 5465




   retained counsel of his choosing since his anest. If he believed this claim was meritorious, no

   barrier prevented him from raising it in the prior motion, if not before. That he instead waited to

   raise the claim until Judge Bol<lan passed away strongly indicates that he did not believe be

   could prevail on it while Judge Boklan was alive. See People v. Lawrence, 38 Misc. 3d 1204(A),

   2012 WL 6720773, at *3 (Sup. Ct. Bronx County 2012) (denying motion under C.P.L.

   § 440.10[3][c] where the defendant "offer[ed] no explanation" for presenting his claim in a

   successive motion, and his delay in doing so "indicate[d] he had little, if any expectation of

   success in this regard"). Nor is defendant's claim saved by his reference to other facts, such as

   various television interviews, that he claims lend credence to the notion that Judge Boklan

   "prejudged [his] guilt ab initio" (see Def. Mem. at 64-67). These interviews were all available to

   defendant before he made his final submissions in support of his prior motion. Defendant makes

   no effort to explain or justify his failure to raise this claim earlier, making denial under C.P.L.

   § 440.10(3)(c) even more appropriate.

           Portions of defendant's memorandum can be read to suggest that the Court should ignore

   this procedural bar because '"the right to challenge . . . the voluntariness of a plea is never

   waived."' (Def. Mem. at 134, quoting People v. Ross, 182 A.D.2d 1022, 1023 [3d Dept. 1992]).

   Here, defendant misses the point. The People are not suggesting, as in Ross, that defendant's

   valid waiver of appeal renders his claim unreviewable.         Defendant defaulted on the claim

   because when given a chance to raise it he chose not to do so. 3 Now, only after a key witness



   this issue as a basis for relief, the People had no reason to seek a sworn statement from Judge
   Boklan. And regardless, an affirmation from Judge Boklan would be a poor substitute for her
   live testimony at a hearing.
   3
         This is not the first time defendant has defaulted on a claim. He also defaulted on his
   Bradv claim before the federal courts because he delayed beyond the statute of limitations.
                                                                           (Continued ...)


                                                    6
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 61 of 106 PageID #: 5466




   has died, does he wish to take full advantage of the situation and resU1Tect his defaulted claim.

   Defendant can cite no authority for the proposition that an involuntary plea claim is exempt from

   the restrictions placed by the legislature on relief under C.P.L. Article 440. For the reasons set

   forth above, the Court should exercise its discretion and deny relief. See C.P.L. § 440.10(3)(c).


          B.      Defendant Was Not Coerced Into Pleading Guilty.

          Even if this Court were to overlook the procedlU'al bar, summary denial would still be

   warranted because defendant' s allegations of bias and coercion are uniformly undermined by his

   own submissions. After taking into account all such information, what remains of defendant's

   claim indicates that his plea bargain was voluntary, and tainted by neither bias nor coercion.

           Where the trial court's "hostility and bias" towards a defendant combines with improper

   remarks "concerning [the court's] sentencing intentions in the event that the defendant proceeded

   to trial and [was] convicted," the resulting "coercive environment" renders a defendant's guilty

   plea involuntary, and the ensuing conviction subject to vacatur. People v. Santiago, 71 A.D.3d

   703, 703 (2d Dept. 2010), citing People v. Flinn, 60 A.D.3d 1304, 1305 (4th Dept. 2009)

   (holding that the court's conduct was coercive where it "stated that it would treat defendant 'very

   differently as far as the sentence is concerned' if he exercised his right to a trial"). In this case,

   however, neither the trial court's remarks nor its alleged bias justify vacatur.




   Friedman v. Rehal. 618 F. 3d 142, 152 (2d Cir. 2010).            The court found the Brady claim
   meritless in any event. Id.



                                                     7
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 62 of 106 PageID #: 5467




                  1.       The Court Did Not Improperly Burden Defendant's Right to Trial.

          Defendant's only direct evidence of coercive conduct is the Panaro affitmation, prepared

   in connection with the 2004 motion, in which Panaro recalls being told by Judge Boklan that she

   would sentence defendant to the maximum possible prison term if he were convicted after trial

   (Def. Ex. LL   1 11).   This, defendant contends, represents coercion (see Def. Mem. at 63-64,

   132). The Court should not tal<e Panaro's affirmation at face value.

          Other evidence submitted by defendant undercuts Panaro's account. In a letter from N.

   Scott Banks, Judge Boklan's law secretary at the time of the plea, Banks affirmed that

   notwithstanding his reservations concerning other aspects of the case, he had "repeatedly

   maintained [that] Judge Boklan presided over the Friedman matter fairly" (Def. Ex. A [Banks

   letter] at 1).4 And, in a 2001 interview with the Capturing the Friedmans team, Judge Boklan

   herself denied, unprompted, that she would "punish" any defendant who chooses to go to trial
                                5
   "with a greater sentence."       Continuing, she said, "I don't punish (defendants] for going to a

   trial. But once I hear- once I hear what really happened- or if your client commits perjury- or,

   anything that can happen during the course of- of a trial, who knows what [sic] I'm gonna

   sentence him" (Ex. 4 at 99). In 2011, Judge Boklan spoke similarly to members of the District

   Attorney's office, saying that, though she did not threaten defendant, she did advise him about

   the maximum sentence he was facing upon conviction, the imposition of which would depend on

   the course of trial (Rice Report at 85). All of these accounts resonate with each other, but they

   4
          During a 2011 interview, Banks told the Review Team that Judge Boklan was known to
   sentence harshly, but always fairly (Rice Report at 86).
   5
           This interview was originally provided to the Court only in excerpt (see Def. Ex. JJJ) .
   During a July 8, 2014, court appearance, defendant's counsel agreed to provide the Coutt with
   the full transcript (see Minutes of Proceedings [July 8, 2014] at 10:8-13). The full interview
   transcript is included in the appendix to the Rice Report, and also attached here as Exhibit 3.



                                                     8
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 63 of 106 PageID #: 5468




   are sharply dissonant with Panaro's decade-later claim that Boklan committed herself to

   imposing consecutive terms, no matter the evidence, if defendant chose to exercise his trial

   rights.

             More strikingly, Panaro's affmnation is undermined even by his own prior statements on

   the matter. During a 1988 pre-plea interview with defendant, which Panaro took the curious

   precaution of recording, Panaro and defendant discussed at length the latter's motivations for

   pleading guilty. During that conversation, though Panaro told defendant about the sentence he

   might face if he was convicted after trial, he made no mention of any inappropriate threat by the

   judge. Instead, Panaro told defendant only that the judge had said that "she would consider"

   sentencing defendant to "some consecutive time" upon conviction (Ex. 2 at 18; see Rice Report

   at 82-83). Panaro's affirmation, prepared for imminent litigation more than a decade after the

   event it described, must be considered in light of this contradictory account, given instead at a

   time when Panaro had no reason to dissemble with his client.

             Based on the preceding acco1mts, it is possible that Judge Boklan infom1ed Panaro about

   the sentence that defendant might face if he was convicted after trial, including the risk that

   consecutive time might be imposed. Conduct of that nature, constituting a discussion of possible

   outcomes, does not amount to coercion.         Instead, the Second Department has repeatedly

   contrasted an unequivocal threat to impose a maximum term (see, e.g., People v. Rogers, 114

   A.D.3d at 707 [court informed the defendant it would have "'no problem' imposing the

   maximum" after trial]), which is coercive, with truthful information about what that maximum

   sentence might entail, which is not. See People v. Bravo, 72 A.D.3d 697, 698 (2d Dept. 2010)

   ("The County Court did not threaten to sentence the defendant to the maximum te1m upon a

   conviction after trial, but only informed him of his sentence exposure in that event."); People v.



                                                    9
       Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 64 of 106 PageID #: 5469




          Allen, 273 A.D.2d 319,3 19 (2d Dept. 2000) ("The County Court acted properly in advising [the

          defendant] of the authorized maximum sentence which could have been imposed had he been

          convicted after trial"); People v. Stephens, 188 A.D.2d 345, 345-46 (2d Dept. 1992) ("It is not

          coercive for a court to inform a defendant as to the possible sentence available under the

          indictment."). Other departments of the Appellate Division have gone farther. In People v.

          Cornelio, the First Department found no inappropriate coercion where "the court advised the

          defendant that he faced a possible 100 years in prison, which, based on the facts known to it, it

          would not hesitate to impose." Cornelio, 227 A.D.2d 248,248 (1996); cf. People v. Stevens, 298

          A.D.2d 267, 268 (1st Dept. 2002) (distinguishing Cornelio where the court "unequivocally stated

          that upon a conviction, the maximum sentence would be imposed" [emphasis added]). Under

          any rubric, if Judge Boklan's discussion of defendant's sentencing exposure took the form

          described by Panaro in 1988, by N. Scott Banks, and by the judge herself, the court' s statements

          constituted permissible commentary summarizing the "possible sentence available under the

          indictment," not coercion. Stephens, 188 A.D.2d at 346. 6

                         2.     Defendant's Own Evidence Also Undercuts His Claims Of Bias.
  i
  j              Similarly, nothing submitted by defendant supports the charge that "Judge Boklan
  II      exhibited bias against [defendant] from the sta1t of the case" (Def. Mem. at 63).         Though
  I
. I       Capturing the Friedmans does depict Judge Boklan saying the pbrase,"[t]here was never a doubt
  I
  I

          6
                  Defendant may also believe that the simple disparity between the plea offer and the
          possible sentence under the indictments left him no choice but to plead guilty. Any plea offer,
          which usually comes with the promise of a lesser sentence, is "bound to have the concomitant
          effect of discouraging a defendant's assertion of his trial rights." People v. Pena, 50 N.Y.2d 400,
          411-12 (1980). But "[n]othing requires a defendant to seek a plea bargain and there is nothing
          coercive in leaving with the defendant the option to accept or reject a bargain." People v.
          Seaberg, 74 N.Y.2d 1, 8-9 (1989). A favorable plea offer is not on its own coercive.



                                                          10
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 65 of 106 PageID #: 5470




   in my mind as to [defendant's] guilt" (id. at 64, quoting Def. Ex. Z at 23), the Rice Report

   demonstrates at length how the film and defendant both take this quote out of context and imbue

   it with undue significance. In brief, though the film attempts to link Judge Boklan's certainty to

   her own personal biases, the full, unedited transcript of Judge Boklan's interview shows that she

   based her opinion of defendant's guilt on a review of the evidence, and on her experience with

   defendant himself (see Rice Report at 83-86; see also Ex. 4 at 20-22). Judge Boldan may have

   never seen "a single piece of trial evidence" (Def. Mem. at 67), but she had reviewed the

   complainants' grand jury testimony, which she found to be "extremely consistent," as well as

   pages of witness statements (Ex. 4 at 21-22), which her own law secretary later described in

   Capturing the Friedmans as "pretty vivid in their recollections" of abuse (Def. Ex. Z at 33).

   Most importantly, Judge Boklan heard defendant plead guilty in open court, and read the

   "tremendous amounts of admissions" he made later to the probation officers tasked with

   prepming his presentence report (Ex. 4 at 32). If Judge Boklan was confident of defendant's

   guilt, she had ample reason to be. Moreover, there is no merit to defendant's statement that the

   judge "engaged in a damaging pattern of disparaging [defendant]," or that this disparagement

   affected his decision to plead guilty (Def. Mem. at 67).      Judge Boklan's public statements

   regarding defendant's guilt were made in response to questions from television and film

   interviewers many years after defendant pleaded guilty, not before.

          Defendant points to other actions by Judge Boklan that he says demonstrate her bias

   against him. Here too defendant both overstates his case, and fails to reconcile these allegations

   with his own sources. Though Judge Boklan did deny defendant's motion for a change of venue,




                                                  11
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 66 of 106 PageID #: 5471




   and did permit local media to film pretrial appearances,7 defendant presents evidence showing

   that her decisions were not made out of a "lack of concern for the defendant's right to a fair trial"

   (Def. Mem. at 133).      Instead, as Judge Boklan explained in the Captming the Friedmans

   interview, she allowed media to film pretrial appearances (see Ex. 4 at 17) because she

   "believe[d] in open comirooms" (ill,. at 14), and was confident based on personal experience that

   any potential taint in the jury pool could be avoided through careful voir dire (see id. at 40). The

   same reasoning, she said, underpinned her decision to deny defendant's application for a change

   of venue. She expected that Nassau jurors would prove either unfamiliar with the case, or fair

   despite their familiarity (see igj, and if it proved otherwise, she was prepared to transfer the case

   at that time (see id. at 41). These are not the statements of a judge who "recklessly contributed

   to the media and public hysteria" sunounding the case (Def. Mem. at 132), and none of the

   foregoing suggests that the judge "exhibited bias against" defendant "from the start of the case"

   (id. at 63). Cf. Santiago, 71 A.D.3d at 703 (granting relief based on the court's creation of a

   "coercive environment," which included statements concerning the court's "sentencing

   intentions in the event that the defendant proceeded to trial and was convicted").

          Defendant also argues that he had "good cause" to believe Judge Boklan's alleged threat

   to sentence him to consecutive time because she "reneged" on a promise to afford Ross

   Goldstein youthful offender status and sentenced him harshly (Def. Mem. at 132). Here, again,

   defendant misrepresents the facts. Defendant's decision to plead guilty could not possibly have

   been influenced by Goldstein's sentence because Goldstein was sentenced months after

   defendant pleaded guilty, not before. Even if all defendant meant to convey by this argument


   7
          Contrary to defendant's claim (Def. Mem. at 132-33), Judge Boklan also made clear that
   she "would not have permitted the media to be present" at trial (Ex. 4 at 17).



                                                    12
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 67 of 106 PageID #: 5472




   was that Boklan proved to be tougl1 at sentencing, the argument is il1'elevant. Defendant could

   not be coerced into pleading guilty by events that had not yet happened.


   II.     Defendant's Claim That The Indictments Were Based On False Testimony, And That
           The Prosecutor Knew It To Be False, Is Baseless.

           Defendant further contends that his indictments were defective because they were based

   solely on false evidence and the prosecutor knew the evidence was false. Defendant relies on

   People v. Pelchat, 62 N.Y.2d 97 (1984), as the basis for this claim.            However, none of

   defendant's allegations support a Pelchat violation. What defendant ultimately is left with is a

   claim that the prosecutor should have known that some of the evidence was not reliable. Even if

   that were true--and it is not- that is not a Pelchat violation; that claim does not survive a guilty

   plea, and entitles defendant to no relief.

           Defendant's conviction rests on three indictments, voted by three separate grand juries,

   which between them heard testimony from fourteen complainants,8 and corroborating testimony

   from one adult co-defendant, Ross Goldstein (see Aff.        ,r~   21-22, 30-31).   The grand jury

   testimony was reviewed, and the trial court held that each indictment was supported by legally

   sufficient evidence,9 a fact that Judge Boklan's law secretary N. Scott Banks acknowledges,

   despite his evident sympathy for defendant (see Def Ex. A at 1). Regardless, defendant now

   claims, relying on People v. Pelchat (62 N.Y.2d 97), that his conviction must be vacated because

   the People allegedly knew that all of this testimony was false when given. Towards that end,

   defendant argues that the People (1) suborned the pe1jured testimony of co-defendant Ross



   8
          Three of the seventeen complainants testified only against Arnold Friedman.
  9
         The trial court did dismiss some counts from each indictment, for a total of twenty-three
  counts (see Rice Report at 22).



                                                   13
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 68 of 106 PageID #: 5473




   Goldstein; (2) ignored warnings about the nature of the police interviews underlying complainant

   testimony; and (3) overlooked other weaknesses in each witness's account. None of this is true,

   and none of this amounts to en-or under the nanow rule in Pelchat.

          Critically, Pelchat is not a means for a defendant to attack the factual predicate of his

   guilty plea. See Pelchat, 62 N.Y.2d at 106 (noting that post-conviction attacks on indictments

   "lend themselves to abuse"); see also id. at 108 ("By pleading, [a] defendant has elected a trial

   strategy. He has determined, for whatever reason, that be will not litigate the question of guilt.").

   Instead, it is a nruTow doctrine permitting redress for prosecutorial misconduct so severe that it

   affects the validity of the indictment underlying the criminal prosecution. See People v. Hansen.

   95 N.Y.2d 227, 232 (2000) ("Pelchat hinged substantially on the constitutional function of the

   Grand Jury to indict, as well as on the prosecutor's duty of fair dealing."). The facts of Pelchat

   make its limited scope clear: in that case, the prosecution secured an indictment based on the

   testimony of a police officer. Without that officer's testimony, the grand jury would not have

   had sufficient evidence before it to support the indictment. Pelchat, 62 N.Y.2d at 106-07.

   Nevertheless, when that officer later told the prosecutor that his testimony was mistaken, the

   prosecutor allowed the enor to go uncorrected, and allowed the court to take the defendant's

   guilty plea. Id. at 107. This, the Court of Appeals held. rendered the indictment "fatally

   defective," because in light of the officer's admission "the Grand Jmy had no evidence before it

   worthy of belief that [the] defendant had committed a crime," and because a prosecutor cannot

   "permit a proceeding to continue on an indictment which he knew rested solely upon false

   evidence." Id. Continuing, the Court carefully distinguished cases where grand jury testimony

   is "sufficient when given but which through changed circmnstru1ces . . . at trial may lose its

   force." Id. Evidence may "subsequently fail its purpose for many reasons but the integrity of the



                                                     14
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 69 of 106 PageID #: 5474




   Grand Jury's fact-finding process has not been undermined because of that." Id. Similarly, the

   Court held that where there is a "latent weakness in the Grand J lll'Y evidence unknown to the

  prosecutor," no error results, and the "conviction based on [the] defendant's plea may stand." Id.

   at 107-08.   Later decisions have continued to limit Pelchat to those situations where the

   prosecutor learns prior to conviction that "the only evidence supporting the accusatory

   instrument was false." Hansen, 95 N.Y.2d at 232.

          The allegations in defendant's papers do not rise to this level. First, defendant relies

   heavily on Ross Goldstein's 2013 recantation statement to establish that the People knew that his

   grand jury testimony was false when given in 1988 (see Def. Mem. at 129-30). Goldstein's

   decades-late, self-serving statement establishes nothing. During the conviction integrity review

   of defendant's case, the Review Team investigated Goldstein's claims at considerable length,

   and found that his changing accounts, combined with his prior statements and other evidence,

   made it nearly impossible to credit his belated recantation (see Rice Report at 135-43).

   Moreover, even if credited, the recantation statement would not prove that the People knowingly

   presented false testimony. Goldstein says that he "became locked into cooperating with the

   prosecution," and that his testimony was "coached, rehearsed, and directed by the prosecutor"

   (see Def. Ex. KK at 2, 6). He does not, however, say that the prosecutor knew that his grand jmy

   testimony would be (or had been) false. This alone defeats defendant' s claim. In Pelchat, the

   witness told the prosecutor in as many words that his testimony had been false. Pelchat, 62

   N.Y.2d at 100-01, 107.      Here, instead, defendant expects that the prosecutor should have

   guessed, based on Goldstein's reluctance to inculpate himself, that he was lying simply to

   guarantee that he could receive a favorable plea bargain (see Def. Ex. KK at 6). But Pelchat




                                                   15
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 70 of 106 PageID #: 5475




   does not speak in terms of constructive knowledge, and allegations about defects unknown to the

   People do not warrant relief. See Pelchat, 62 N.Y.2d at 107-08.

          This branch of defendant's Pelchat argument fails for still other reasons.      Goldstein

   testified only in support of Indictment No. 69783 (the "third" indictment), where he was a

   corroborating witness. As Goldstein concedes, his role was "to confirm what the complainants

   had said when they testified about what happened to them" (Def. Ex. KK at 6; see also Rice

   Report at 33 ["No count of the indictment was sustained by Goldstein's testimony alone."]). It is

   simply not the case, then, that without Goldstein's testimony the grand jury would have had "no

   evidence before it worthy of belief." Pelchat, 62 N.Y.2d at 107. To the contrary, without him,

   the first two indictments would have been unaffected, and the third indictment could have stood

   on complainant testimony alone. See People v. Goetz, 62 N.Y.2d 96, 116-17 (indicbnent not

   defective where allegedly pe1jured testimony "was not the only evidence before the Grand Jury"

   establishing the defendant's guilt). Clearly this is not a case where the prosecutor knew that the

   only evidence supporting the indictment was false. Defendant's allegations conceming Ross

   Goldstein do not establish otherwise.

           Of comse, defendant also claims that the prosecutor knew that all other grand jury

   testimony was equally false (see Def. Mem. at 130-31). These arguments fare no better. Pelchat

   and its progeny distinguish, even if defendant does not, between grand jury testimony that is

   false, and testimony that "may lose its force" in light of other evidence. Pelchat, 62 N.Y.2d at

   107. Only in the first case, where false grand jmy testimony leaves the prosecutor with an

   "empty indictment," is dismissal justified. Id. at 108. In People v. Goetz, for example, the Court

   of Appeals held that where new evidence merely "conflicts with part of [a complainant's]

   testimony," the indictment remains valid. Goetz, 68 N.Y.2d at 116. In other words, it is not



                                                   16
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 71 of 106 PageID #: 5476




   enough that grand jury testimony might prove unreliable when contrasted or impeached with

   other evidence.     Questions of that nature, requiring the resolution of competing evidentiary

   claims, are matters for trial. See People v. Sepulveda, 122 A.D.2d 175, 177 (2d Dept. 1986)

   (distinguishing between testimony that is false, and testimony that is impeachable, the latter of

   which "presents questions of witness credibility which are for a petit jury"); People v. Nilsen,

   182 A.D.2d 715, 716 (2d Dept. 1992) (discrepancy between statements of grand jury witness did

   not implicate Pelchat); see also Hansen, 95 N.Y.2d at 232-33 (eelchat does not entitle a

   defendant to "a review of the fact-finding process engaged in by the grand jurors").

          This distinction dooms defendant's remaining arguments. Defendant points again to the

   affirmation of his trial counsel, Peter Panaro (~ee Def. Mem. at 130-31), noting this time

   Panaro's claim that he told lead prosecutor A.D.A. Joseph Onorato about a videotape showing

   police using aggressive, suggestive interviewing techniques when speaking with Gary Meyers, a

   non-complainant who has never claimed he was abused by either defendant or defendant's father

   (Def. Ex. LL   ~   18). But this does not establish that all witness testimony was unreliable, let

   alone false. First, in his own affinnation, Onorato flatly denies that any such conversation ever

   took place, saying instead that Panaro "never suggested to [him] that police officers were using

   inappropriate interviewing techniques" (Ex. 1 ~~ 5-6). Second, even if the prosecution bad been

   told about the Meyers "tape," that would not constitute Pelchat enor. At the very most, the

   Meyers ''tape" raises questions about the way witnesses were interviewed. It does not prove that

   all witnesses, many of whom were interviewed by other detectives, 10 were treated similarly, and

   it ce11ainly does not prove that those witnesses fabricated their testimony.


   IO
          Defendant's Exhibit DDD, which he generously describes as a "trnnscript" (cf. Aff. ~ 35;
   see also Rice Report at 72), names the interviewing officers as Detectives Hatch and Jones.
                                                                           (Continued ...)


                                                    17
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 72 of 106 PageID #: 5477




          While the manner in which victims were questioned by police might have been an

   appropriate issue to explore at trial, the concerns allegedly expressed to A.D.A. Onorato do not

   demonstrate an impairment of the grand jury's fact-finding process. See Pelchat. 62 N.Y.2d at

   107 (distinguishing those cases where "due to the witness's unce1iainty at trial," prior grand jury

   testimony "may lose its force"). Defendant's evidence shows boorish conduct by two detectives,

   conduct defendant would have been free to exploit at trial, but not an enor of constitutional

   dimension. See id. (distinguishing "situations in which there may be latent weaknesses in the

   Grand Jury evidence unknown to the prosecutor").

          Aside from Panaro's uncorroborated and oblique reference to improper interviewing

   techniques, there is no other evidence suggesting that the prosecutor knew or believed that any

   (let alone all) evidence in the grand jury was false or baseless. Defendant argues at length that

   all witness testimony presented to the grand juries was unreliable (see Def. Mem. at 130-31

   [summarizing these arguments]). But he has never seen the grand jury testimony. and those who

   have, Judge Boldan and her law secretary, found it legally sufficient to suppo11 the large majority

   of the charges (Def. Ex. A at 1). While defendant suggests tl1at some latent defects existed, he

   malces no attempt to prove that any of them were knovvn to the prosecution at any point prior to

   his conviction. Again, concluso1y allegations of prosecutorial misconduct are not enough (see

   Pelchat, 62 N.Y.2d at 106-07; see also C.P.L. § 440.30[4][b]), and that is all that defendant offers

   (see Def. Mem. at 131).




   These detectives were not the only investigators to meet with witnesses and take statements. The
   task force investigating defendant's case included eight other detectives and two police officers
   (see Rice Report at 7-8).



                                                    18
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 73 of 106 PageID #: 5478




           What defendant really suggests is that the prosecution should have known that the

   complainants' testimony was false. For example, he points to the lack of corroborating physical

   evidence to support the notion that the grand jury testimony was implausible (see ill,).

   Defendant's theory is deeply flawed. As explained above, the mere allegation that the People

   should have examined their evidence more closely does not afford defendant any relief. Notably,

   too, the proof before a grand jury needed to support an indictment is far less than what is needed

   to convict after trial. Grand jmy evidence is assessed in the light most favorable to the People,

   and only prima facie evidence of guilt is needed, not proof beyond a reasonable doubt. See

   People v. Bello, 92 N.Y.2d 523, 525-26 (1998); see also Pelchat, 62 N.Y.2d at 105 ("The test

   [for sufficiency} is whether the evidence before the Grand Jury if unexplained and contradicted

   would warrant conviction by a trial jlll'y."). It should not surprise anyone that grand jury

   testimony is often concise and spartan. That overwhelming evidence of guilt is not presented to

   the grand jmy is not a sign that the case is weak, and it certainly does not suggest fabrication.

   Yet, defendant still looks to the lack of corroborating and physical evidence in the grand jury

   testimony (see Def. Mem. at 131; see also id. at 4-5, citing Def. Ex. A) as proof that the

   prosecutor should have known that there was no evidence to support the indictments. Questions

   about the strength and reliability of grand jury testin1ony, however, fail to prove falsity, and do

   not warrant relief under Pelchat. See Goetz, 68 N.Y,2d at 116-17.

          Ross Goldstein's recent recantation does not retroactively render his indictment invalid,

  Defendant's reliance on the Meyers "tape," and his attempts to characterize complainant

   testimony as implausible, coerced, and U11co1Toborated (see Def. Mem. at 13 0-31 ), even if trne,

  do not establish that the "only evidence against [the defendant] before the grand jury was false."

  Goetz, 68 N.Y.2d at 116.       Evidence presented to the grand jury may subsequently "fail its



                                                   19
        Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 74 of 106 PageID #: 5479




          purpose for many reasons but the integrity of the Grand Jury's fact-finding process has not been

          unde1mined because of that." Pelchat, 62 N .Y.2d at 107; see also Hansen, 95 N.Y.2d at 232-33.

I   I
    I
          Because defendant offers no evidence substantiating his claim that the indictments were reliant

           on false testimony, or that the People were aware of any such defect, his claim should be denied

           summan'ly. u

                                             *       *      *      *      *


                   While the People consent to a hearing on defendant's actual innocence claim, his

           remaining claims should be summarily denied. Though defendant was fully aware of the facts

           underlying his judicial coercion claim in 2004, he chose not to litigate the matter at that time,

           while the judge herself was still alive to answer his allegations. Defendant's unjustified delay

           has deprived the People of a witness who would prove pivotal at any hearing on the matter, and

           this loss should not inure to defendant's benefit.

                   Defendant's claims also lack any foundation. "A judgment of conviction is presumed

           valid, and the party challenging its validity (defendant here) has a burden of coming forward

           with allegations sufficient to create an issue of fact." People v. Session, 34 N.Y.2d 254, 255-56

           (1974), see also C.P.L. § 440.30(4)(6). Though defendant submits a single affirmation to support

           his theory of judicial coercion, that document was prepared for a prior post-conviction motion, is

           undermined by the af:firmant's own prior recollections of the same conversation, and is


           II
                   Equally groundless is defendant's claim that Indictment No. 69783 was secured for the
           inappropriate pi1rpose of inducing his guilty plea (see Def. Mem. at 131). Here too, defendant
           fails to substantiate this serious allegation. In any event, if defendant believed that the third
           indictment was defective for that reason, the time to say so was before he pled guilty, not twenty-
           five years later. Defendant's claim that his indictment was procured through the improper
           motives of the prosecutor was forfeited by his guilty plea. See People v. Rodriguez, 55 N.Y.2d
           776 (1981) (selective and vindictive prosecution claim forfeited by guilty plea).



                                                            20
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 75 of 106 PageID #: 5480




   contradicted even by information gathered by defendant's own advocates.                Under these

   circumstances, the Court may resolve defendant's claims without a hearing (see People v.

   Satterfield, 66 N.Y.2d 796, 799 [1985]), and it should do so by summarily denying relief.

   Documentary evidence does not, on its own, entitle a movant to an evidentiary hearing. Instead,

   that evidence must bear at least some hallmark ofreliability. See People v. Fields, 287 A.D.2d

   577, 578 (2d Dept. 2001) (affirming the summary denial of an A1iicle 440 motion, where the

   defendant's claims were premised upon "nothing more than an unreliable recantation"); People

   v. Cassels, 260 A.D.2d 392, 393 (2d Dept. 1999) (same). Defendant has come forward with no

   reliable evidence to support his claim that the tl'ial court either improperly detened him from

   exercising his trial tights, or created an environment designed to induce his guilty plea.

          Similarly, defendant's second point, that the prosecution knowingly presented false

   testimony to the grand jury, lacks any support whatsoever in the record. Co-defendant Ross

   Goldstein was a conoborating witness in the third indictment, and the instrument stands on its

   own despite his self-serving recantation. And, arguments about the reliability of grand jury

   witnesses do not establish a jurisdictional defect in any indictment.




                                                    21
        Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 76 of 106 PageID #: 5481




                                           CONCLUSION


    i
               POINTS TWO AND THREE OF DEFENDANT'S MOTION TO VACATE
I   I      JUDGMENT SHOULD BE DENIED WITHOUT A HEARING.
    !




           Dated: Mineola, New York
                  September 8, 2014




                                                         Respectfully submitted,

                                                         KATHLEEN M. RICE
                                                         District Attorney, Nassau County
                                                         262 Old Cotmtry Road
                                                         Mineola, New York 11501
                                                         (516) 571-3800




           Robert A. Schwartz
           Ames C. Grawert
            Assistant District Attorneys
             ofCounsel




                                               22
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 77 of 106 PageID #: 5482




                            EXHIBIT 1
Case 2:06-cv-03136-JS Document
                          ,,,. ·~ 41-1 Filed
                                        ( ,  01/28/21 Page 78 of (1.
                                                                  106 PageID #: 5483                      I   ,'




    COUNTY COURT OF THE STATE OF NEW YORK
    COUNTY OF NASSAU
    -------------------------------------------------------------------- X

    THE PEOPLE OF THE STATE OF NEW YORK

            -against-                                                        AFFIRMATION

    JESSE FRIEDMAN,
                                                                             Ind. 67104, 67430, 69783
                                                     Defendant.

    --------------------------------------------------------------X

            JOSEPH R. ONORATO, an attorney duly admitted to practice law in the State of New

    York, affirms the following under the penalty of perjury:

             1.      I am an Assistant District Attorney, of counsel to Denis Dillon, District Attorney

    of Nassau County.

            2.       In 1987 and 1988, three indictments were filed, charging defendant and two

    co-defendants with multiple charges of sodomy, sexual abuse, and related offenses. I was

    assigned to prosecute these cases.

            3.       I have read the affirmation submitted by Peter Panaro in support of defendant's

    motion to vacate the judgment of conviction.

            4.       According to the Panaro affirmation, he viewed a video showing Gary Meyers

    being interviewed by detectives who "used suggestive and harassing questioning" (Panaro

    affirmation at para. 18). The affirmation further states, "Immediately after viewing the Gary

    Meyers tape, I [Peter Panaro] informed assistant district attorney Joe Onorato about the

    interview.     I made it clear to him that any evidence that similar tactics were used in

    interviewing any of the complainants against Jesse Friedman would be evidence favorable
                                                   ,,
    Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 79 of( l106 PageID #: 5484     \_   I




f
I
I       to the defense that the defense had a right to be informed of' (id.).

                  5.   Peter Panaro never informed me that there was a video tape of Gary Meyers

        being interviewed,   r   have never seen any such tape, and r have no reason to believe that

        any such tape exists or existed. The first reference I ever heard concerning the Meyers tape

        was at a viewing of the film "Capturing the Friedmans." In that film, it is claimed that such

        a tape exists or existed, but no tape is shown.

                  6.   Peter Panaro never suggested to me that police officers were using

        inappropriate interviewing techniques or that he considered any police interviewing

        technique to be "evidence favorable to the defense that the defense had a right to be

        informed of' (Panaro affirmation at para. 18).

                  7.   Defendant's motion contends that only under hypnosis did Gregory Doe recall

        being the victim of sexual abuse. I was never aware of any specific treatment or therapy

        (including hypnosis and visualization) used by any doctor in the treatment of any

        complainant in the instant case.

        Dated :        Mineola, New York
                       August /3 , 2004
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 80 of 106 PageID #: 5485




                            EXHIBIT 2
    Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 81 of 106 PageID #: 5486


                                                                     ~
                                                              J     /}

                                                                  ..z..,_,




           PP:    Today is Sunday, it is in the evening at a quarter to seven.
           I am in my office with Jesse Friedman, his mother Elaine, his
           brother Set~, and his brother David.              David is the only one
           that's not here yet.       He is arriving at about 7 o'clock and right
           now it is a quarter to seven.         Is that correct Jesse?
           JF:    That's correct Peter.
           PP:    And, what we are going to do now is we are going to discuss
           Jesse _taking a p1e_a on Tuesday of this week, December 20, 1988,
           regarding his criminal charges.         Is that correct Jesse?
          JF:    That's correct. Yes.
          PP:    Okay.   Jesse is charged on indictments number 67 104, 67430

!
l
J
          and 69783 with approxi~ately 300 c~unts of sexual abuse charges,
          end an ge r i ng the we 1f.a re of a ch i l d, and sodomy i n the f i rs t
!
          degree.     Is that correct Jesse?
          JF:    That's correct Peter.
          PP:    And, two of these indictments 67104 and 67430, which
          involved sodomy in the first degree , 54 counts all t ogethe r
          against Jesse and his father, 10 counts against Jes se , on 67430
          it was 91 counts in all, 36 counts were against Jesse, the
          remainder of the co-unts against his father, Arnold Fri edman . On
          at least those two indictments, Je ~se was indicted on both of
          those prior to e ver meeting me or retaining my se rvi ces .             Is that
         . correct, Jesse?
         JF:     That 1 s correcL

                                                      -1 -
     Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 82 of 106 PageID #: 5487




            PP:     Now. indictment number 67104, you were indicted on December
            7, 1987.     Is that correct, Jesse?
            JF:    That's correct.
            PP:    And on indictment number 67430, you were indicted on
           February 1, 1988.        Is that correct, Jesse?
           JF:     That 1 s correct.
           PP:     Now, you retained my services to represent you many months
           thereafter.        In fact. you did not retain me until June 3, 1988.
           Correct?
           JF:·    Correct.
           PP:     And, you were investigated and arrested. although not
           indicted, you were arrested on these charges in No vember, 19 87.
           Corre ct?
           ~F: · Correct.
           PP:     And you were incarcerated in November, 1987 until you made
           bail.     Correct?
           JF:     Correct.
           PP:     You had an attorney at that time by t he name of Douglas
           Krieger.     Correct?
          JF:      Correct.
          PP:      Doug Krieger was your attorney from the day of your arrest
il
I
I          in November. 1987. until the date of your discharge of him and my
I
I         retainer on June 3, 1988.        Correct?
I
          JF:     Correct.

                                                 -2-
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 83 of 106 PageID #: 5488




      P P:   Aft e r y ou re t a i n e d my s e r vi c e s , y ou we r e i nd i ct e d a ga i n •
      Isn 1 t that a fact?
      JF:    That is a fact.
      PP :   And you were indiGted on indictment number 697 83, with 191
      or 192 counts, or thereabout, of further sexual charges including
      sodomy in the first degree.                Correct?
      JF :   Correct .
      PP:    Now.    On this third indictment, stipulations were signed
      regarding motions.           However, motions were made Jesse, on ind i ct-
     :ment 67104 and 67430, way before your retainer of my services.
      Correct.      And those motions we re made by who ?
      J F:   They were written by Gerry Bernstein.
      PP:    And who else?
     JF:     Doug Krieger.
     PP:     And t hey were submitted on your beha lf?
     JF:     Correct,
     PP:     And those motioni all weht in at some time.
     JF:     They were filed by Doug Krieger.
     PP:     And then after that, they were decided.                      Correct?
     JF:     Correct.
     PP:     And I had nothing to do with any of that.                       Is that a fac t?
     Jf:     That 's _co rrect.
     PP:     And there was also a motion for a chang~ of venue.                           Correct?
     JF:     Correct.

                                                        . - 3-
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 84 of 106 PageID #: 5489




       PP: . And who made that motion?
       JF:     Doug Krieger.
       PP:     And that was decided also.             Correct?
       JF:     Correct.
       PP:     And I had nothing to do with any of that.                   Isn't that a
       fact?
      JF:      Correct.
       PP:     And you retained my services after all of that.
      JF:      Correct.
    ' PP:      While you have been under my retainer, you have had that
      third indictment, 69783, and you were also ~rrested on one charge
      i n Man h at t a n , i n New Y'o r k C it y.    Correct ?
      JF:     Correct .
      PP:     And that charge in Manhattan was a misdemeanor charge of
      .peddling without a license?
      JF:     Correct.
      PP:     Now.       You are aware of everything that I have done in this
      case.      Are you not Jesse?
      JF:     I be lieve I am,
      PP :    0 k ay •   I s n ' t i t a f act t h at I h a v. e s e n t you t o a Dr • Ro ge r
      Feldman, and that you have gone to a Dr. Roger Feldman who is a
      forensic psychologist.
      JF:     Correct.
      PP:     And how many times did you see Dr. Feldman>

                                                     -4-
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 85 of 106 PageID #: 5490




       JF:    Three. four times.
       PP:    And isn't it also a fact that I sent you to another forensic
       psychologist, Dr. Brodsky?
       JF :   That's correct.
       PP:    And how many times did you see Dr. Brodsky?
       JF: · Just once.
       PP:    And isn't ,ta fact that I also sent you to even another
       forensic Rsychologist by the name of Dr. Daniel Schwartz.
       JF:    Yes. you did.
       PP:    And did you see Dr. Daniel Schwartz?
      JF:     Yes, I have~
       PP:    And how many times have you seen Dr. Daniel Schwartz?
      JF:     So far, once.
      PP:     And, when you saw   Dr.   Daniel Schwa _rtz, did you make
      arrangements again to see him?
      JF:     Yeah.
      PP: . And are you going to be seeing him again?
      JF:     I believe   SO,

      pp:     When?
      J F:    I believe tomorrow morning.
      pp:     Which is December
      JF:     the 19th
      PP:     Okay. Ta 1k a little louder, Jesse.
      J F:    Okay.

                                                 -5-
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 86 of 106 PageID #: 5491




      PP:   And in addition to all that, I sent you to see a forensic
      psychiatrist who is a specialist in the field of pedophelia, by
      the name of Dr. Pogge, who is located at Four Winds Hospital in
      Katonah, New York.       Correct?
      JF:   Correct.
      PP:   And how many times did you see Dr. Pogge?
      JF:   Three times.
      PP:   And in addition to that, you've been under the psychological
      care of Dr. Marty Berenberg.        Correct?
      JF:   Correct.
      PP:   How long have you been seeing Dr. Berenberg?
     JF:    For a number of years now.
     PP:    And you were seeing him before I met you, correct?
     JF:    Correct.
     PP:    And you've been seeing him after I met you, correct?
     JF:    Correct.
     PP:    And I had constant conversations with Marty Berenberg.
     Correct?
     JF:    That's correct.·
     PP:    I've also spoken with Dr. Daniel Schwartz, Dr. Pogge, Dr.
     Brodsky and Dr. Feldman on many occasions on the phone while in
     your. presence.   Correct?
     JF:    Correct.
     PP:    I also sent you to Court Consultat i on Services, another

                                            -6-
        Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 87 of 106 PageID #: 5492




               psychological organization in Nassau County which is run by its
               Direct or, Sue Andrews.    Remember that?
               JF:   Yes.
               PP:   And did you call Sue Andrews?
               JF:   Yes I did.
               PP:   And how many times did you converse with Sue Andrews or
               someone from her staff?
              JF: About twice.
              PP:    In addition to that I ~ent you to a private investigator,
              didn't I?
              JF: . Yes you did.
              PP:    And his name is Ted or Theodore O'Neill~ corre~t?
              JF:    Yes.
              PP:    And his offices are at 123 Grove Avenue (Jesse responded
              simultaneously with the same address), and where is that?
I   .
j
              JF:    Cedarhurst, New York.
              PP:    And how many tim es have you seen Ted O'Neill?
              JF:    (E)numerous times.
              PP:    More than ten or less?
              JF:    I would think more than ten.
              PP:    And in addition to that I have told you about a Dr. Gene
              Able in At lanta, Georgia, and I told you that I spoke with his
              offices.      Co rre ct?
              JF:    Correct.

                                                     -7 -
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 88 of 106 PageID #: 5493




      PP:     And that I was willing to set up what is called a
      pedophillic profile examination which is a penal profil~ where
      they put electrodes on your penis for the purpose of determining
      whether or not you have a stimulation when shown pictures of
      little boys.          Do you understand that?
      JF:    Yes, I do.
      PP :   T h e r e a s o n f o r t h a t , J es s e ,   i s ·t h a t t h e s e ch a r g e s a ga i n s t

      you all involve little boys;                    Sodomy and sexual abuse of
      children, all boys, between the ages of eight and twelve.                                         Isn't
      that a fact?
      JF:    That's correct.
      PP:    Louder. Isn't that a fact?
     JF:     That's correct.
     PP:     Okay.      On one occasion you and I flew to Wisconsin t o see
     your father in Oxford.                 Isn't that a fact?
     JF: That's correct.
     PP:     And I spend a whole day with your father, did I not?
     JF:     That's correct.
     PP:     And you, your father and myself spoke as thre esome for a
     long period of time?
     JF:     That's correct.
     PP:     And there was another period of time where I spoke to your
     father outside of your presence.                        Isn't that correct.
     JF:     That's correct.

                                                            - 8-
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 89 of 106 PageID #: 5494




       PP:     In addition to that I am receiving almost daily letters from
       your father.       Are you aware of that?
       J.F:    Yes, I am.
       PP:    And how are your aware of that?
       JF:    I have gotten copies of most of the letters.      He sends a
       copy to me, and you show me the copies of letters as .they've
       arrived.
       PP:    In addition to that, has he told you that he's been writing
       to me on a daily basis?
      JF:     Yes,    he has   told me.
       PP:    And, in addition to speaking with your father, have J. spoke
      with your mothe r in this case?
      JF:     Yes, many t i mes .    Certainly more than ten.
      PP:     Would . it be fair to say I spoke to your mother over fifty
      times in this case.
      JF:     Ah, yes.
      PP:     Okay.    In add ition to everything 1 just stated, isn't it
      also a fact that you and I have met on the average of two times a
      wee k from the day of my retainer on June 3, 19 88 until this very
      night Sunday night, of Dece~ber 18, 1988 , that you and I have met
      on an average of two times pe r week?
      JF:     That's co rrect.
      PP :    And would i t not be fair to say that an average meeting
      would be approximately two hours.

                                                 -9-
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 90 of 106 PageID #: 5495




      JF:     That's correct.
      PP:     And would it also be fair to state that you and I have had
      almost daily telephone conversations.
      JF:     Yes.
     · PP :   And i n a d d it i on to a 11 of that ,   w o u l d i _t   a.1 s o be fa i r to
      state that I have had daily telephone conversations with your
     . mother; usually between the hours of 7:30 in the morning and B
      o'clock in the morning.          Wouldn't that be fair to say.
      JF:     Yes.
      PP:     And wouldri 't that be fair to state that from June 3, 1988
      u nt i 1 today.
      JF:     Yes.
      PP:     In addition to that have I not seen your mother on
      approximately thirty occasions.
      JF: . Yes, you have.
      PP:     Now, you are also aware of the fact that I have viewed all
     of the pornographic disc, the computer disc that are in the
     possession of the police · at this point, that I made an appoint-
    . rnent and went down to the sex crimes unit, and I viewed all of
     the discs that the police have.             Isn't that a fact?
     JF:      I am aware of that.
     PP:      You're also aware that I had conversations with Sgt. Galasso
     and Det. Hatch and I've personally been intervi~wed by both of
     them and I interviewed both of them as well.

                                                -10-
     Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 91 of 106 PageID #: 5496




            JF:     That's correct.
            PP:     And yo u are aware that I have had approximately eight
            telephone conversations and one personal interview at the home of
            Ann Meyers with Ann Meyers.     Are you aware of that?
            JF:     I'm aware of that.
            PP:     In fact, you and your brother David set that up_ for me so
            that I could go over there.     Correct?
            JF:   That's correct .
            PP:   And you are aware that I did go over there and speak with
           Ann Meyers?
           JF:    lam aware of that.
           PP:    Ann Meyers has a video cas~ette that she played for me on a
           Be.tamax.    Correct?
           JF:    Correct.
           PP:    And you are aware that I have notes of that Betamax.
           Correct?
           JF:    Corre ct.
           PP:    An·d she would not giv e me a copy of the tape. You knew that.
           Right?
           JF:    I am aware of that.
           PP :   In addition to everything els e I've told you,     I have . sent
           you to see Willia m Do ni no for purposes of retaining his serv~ces
           as a legal advisor in addition to mine.      He is a prominent
           appeals lawyer and knows many aspects of criminal law.        Isn't
'
li
i                                                -11-
!
    Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 92 of 106 PageID #: 5497




           that a fact that I sent you to see him?
           JF:    That is correct.
           PP :   And isn't it also a fact that I sat and spoke with Michael
J          Corrnachia on four occasions.      He   is the lawyer for Ross
           Goldstein and I sat to speak with him about Ross Goldstein's role
           in these matters.      Isn't that a fact.


I
'
           J F:

           PP:
                  That 's correct •
                  And you were aware of that?
           JF:    1~m aware of that.
j          PP:    And each time I was going to see Michael Cornacchia didn't I
           tell you that I was going to go see him?
           JF:    Yes you did,
           PP:    Each time I spoke with Michael Cornacchia didn't I hav e you
           in my office and tell you the results of those meetings.
           JF :   Yes you did,
           PP:    Now, Jesse,
          JF:     Peter
           PP:    Weren't tbere times on at least five occasions, i f not more,
          that Ted O'Neill, your mother, yourseif and myself, sat in my
          office and had meetings.
          JF:     Yes, that is true.
          PP:     And weren't there occasions at least fifteen in number where
          your mother, yourself and myself sat and had meetings.
          JF:     Yes.

                                                -12-
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 93 of 106 PageID #: 5498




      PP:    And wasn't there occasions where Seth and David and yourself
      and myself sat and ha d meetings.
      J F:   That's correct.
      PP:    How old f S David?
      JF:    Twenty-eight.
      PP:    And he ; s what relation to you?
      J F:   My brother.
      PP: . And how old is Seth?
      JF:    Twenty-six.
      PP :   And what relation is he?
      JF:    My brother.
      PP:    An d how old is Elaine, if you know?
      JF:    Fifty-seven.
      PP:    And what is her relationship to you?
      J F:   My mother.
      PP:    In addition to everything else 1 have outlined to you,
      ·didn't we discuss defenses in this case?
      JF:    Yes, we did.
      PP :   Did we discuss the defense that the children were never
      abused and that the allegations of which they complained never
      happened.
      JF:    That is correct.
      PP:    And we discussed that on approximately fifty occasions.
      JF:    Th at is correct.

                                            -13-
        Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 94 of 106 PageID #: 5499




               PP:    And did we discuss the defense of coersion that anything
               that may happen was the resu1t of your father coersing you into
               doing what the children allege you did.      And did we discuss that
               defense on approximately thirty occasions.
               JF:   Yes, we did.
               PP:   And did we discuss the defense of mass hysteria.         And di~ we
               discuss that defense in that all of the children are reacting
               hysterically to something that never happened and they are
               starting to believe -that it happened themselves, and that this is
               nothing more than a witch hunt.     Didn't we discuss · that
               poss ib ility of . defense on approximately twenty-five occasions.
               JF:   Yes, we did.
               PP:   In fact, in addition to you and I discuss ing t hat, did I no t
              discuss that defense with Drs. Brodsky, Pogge, Dan Schwartz, and
              Marty Berenberg~
              JF: . I beli~ve you discussed all the different      defenses with all
              t hose men.
              PP :   And I have done that both in your presence and outside your
              presence.
;             JF :   That's correct.
1
~   .         PP:    And did we not discuss the def~nse of insanity on at least
j


I.
J             fifty occasions.
              JF:    Yes, I believe we did.
j             PP:    And in addition to the defense of insanity, as discussed
J


!
!
                                                  -14-
      Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 95 of 106 PageID #: 5500




 I           between you and I, isn't it a fact that we discussed that with

 I           Fe~dman, Brodsky, Pogge, Dan Schwartz and Marty Berenberg.
             JF:    That's correct.
 I           PP:    In addition to those psychologists, i~n't it a fact that
 I.
             you've been seeing other psychologists wit~ your mother as well.
             And who else have you been seeing?
             JF:    Oh, the person?
             PP:    The person's name.
             JF:    Connie Kennedy,
             PP:    And for how long have you been seeing Connie Kennedy?
             JF:    About four month~ now.
             PP :   And you've been seeing Connie Kennedy's and my retainer in
             the (inaudible).
             JF:    That's correct.
             PP:    Isn't it all (inaudible) Je~se, that w~ .discussed the
            defense of multiple personality~ the fact that yriu may truly
I.          believe that you did not do these acts as charged, and that you
            are convinced . that you did not do them, but that it may be a Dr.
            Jekyl and Mr. Hyde type of personality and that (inaudible).
            JF:     That's correct.
            PP:     We discussed this defense on approximately thirty occasions,
            wouldn't that be fair to say?
            JF:     That's fair to say.
            PP:     Would it also be fair to say that I discussed these defenses


                                              -15-
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 96 of 106 PageID #: 5501




                                   \




       at length with D~. Schwartz, Dr. (inaudible). In addition to all
       that, did you discuss that defense with Connie Kennedy?
       JF:     No I don't believe I did.
       PP:     And, (inaudible) you never discussed that defense with
       Connie Kennedy, you have ~iscussed other defenses with her,
       Correct.
       JF:     Yes, I have.
       PP:    Now, you are aware, are you not.         Before I get in to that,
      you also can see, (inaudible).             Isn't it a fact_ you wrote to
       both Barry Slotnick and William Kuntsler and the purpose of you
      writing to them was you wanted to get legal opinion as to this
     · case and see if they would take this case as your lawyer.            ls
      that correct.
      J F : Tha t · i s c o r r e c·t •

      PP:     Is is also a f act that Slotnick did answer and stated that
      he would not take your case.
      JF:     That is correct.
      PP:     And Kuntzler just ignored you and did not even respond.
      JF: . This is correct.
      PP:    Now you have also interviewed approximately thirty-four
      attorneys in this case who are prominent lawyers in Nassau
     · County.      Is that correct?
      JF:    That is correct.
      PP:    And you interviewed everyone of th em.        Correct?


                                          -16-
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 97 of 106 PageID #: 5502




       JF:    Correct.
       PP:    And after interviewing everyo~e of those attorneys, you
      selected my services.     Correct?
      JF:     Correct.
      PP:     Now, I have all that down.·    I want you to (inaudible). for
      you to (inaudible) this plea.        Are you aware of the {inaudible)
      that the District Attor~ey·'s office is now offering to permit you
      to plead guilty to approximately fourteen counts of sodomy in the
      first in that you plea to sodomy in the first degree as to each
      victim.
      JF:    Correct.
      PP:    The fourteen victims. you take fourteen counts of sodomy in the
      first degree (inaudible) plea the remaind~r of the charges dismissed
      in satisfaction or (inaudible).        Do you understand that?
      JF:    I d6.-
      PP:       Do you understand that in exchange for your plea, the DA is
      qffering a sentence of six yeats on the mini~um and eighteen years on
     the maximum.
     JF:     Yes.
     PP:     Do you understand the terms.     You could do as little as six years
     and then be released.
     JF:     Yes~
     PP:     You also uriderstand that · it means you could be incarcerated for
     as much to eighteen before your are released from (inaudible).
    Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 98 of 106 PageID #: 5503




           JF:    Yes.
           PP:    How old are you now.
           JF:    Nineteen.
           PP:    That means that you could come out of jail as early as 25
           years or you could be incarcer~ted untfl you're thirty~seven or
           thirty-eight.       Do you und~rstand that.   All right, Jesse, I just
           turned the tape over because the other side of the tape ended, so
           I'm going to repeat what we just said.        Are you aware of the fact
           that you could be incarcerat~d therefore till . as early as you're

;
           twenty-five years old or twenty-six years old, but that you could
           remain incarcerated until as late as thirty-seven or thirty-eight
           years old on a sentence of six to ~ighteen years.
           JF:    I'm aware of that.
           PP:    Are you also aware of the fact that if you do not plead
           guilty to this and you go to trial, that you could be acquitted
           of every charge and spend no time in jail if the jury believed
           that   you   did not commit these acts or if the jury found that one
           of your defenses was viable.
          JF:     That 1 s ·correct".
           PP:    Are you also aware of the fact Jesse, that_ in the event that
          you are convicted of any of the charges thit Judge Boklan has
          indicated that for each one of the charges that you are convicted
          of, she would consider some consecutive time. Are you aware of
          that?

                                                -18-
    Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 99 of 106 PageID #: 5504




          JF:   Yes, I'm aware of that.
          PP:   And isn't it a fact that we have discussed the possibility
          that your sentence in this case could run into a couple of
          hundred years.
1         JF:   That's correct.

j         PP:   And that could mean the remainder of your life.
          JF:   l'm aware of that.
          PP:   However, h~~en't I indicated to you an d told you time and
          time again, that no matter how many years Judge Boklan gave to
          you on a sentence, that the most time you could be incarcerated
          for in the State of New York would be forty years.
          JF:   I'~ aware of that.
          PP:   And ha~en't I told you t~ at on manj oc casions,
          JF:   Yes, you have.
          PP:   Now, that would mean that if your were incarcerated now you
          would come out of jail when you're fifty-nine years old.       Do you
          understand that?
          JF:   Ye s, I do.
          PP:   Now, are you also aware of the fact that you have an
          absolute right to a trial by jury in this case.
          JF:   I'm aware of that.
          PP:   And haven't I discussed that with you ?
         JF:    Yes, you have.
          PP:   On approximately how many tim es?

                                                -19.-
         Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 100 of 106 PageID #: 5505




                 JF:    Just about every time I 've seen you.
                 PP :   Would you say over fifty times?
                 JF :   Yes, I would.
                 PP:    And isn't it a f act that I have discussed with you on an
 1
                equal number of times that you have the right to remain silent
                throughout al l of these proceedings, and that is ca ll ed your
     '
                right against self- in cr imination.
    l           JF:     Yes, I'm aware of that right.
    i
 I
·:
                PP:     And haven't I a ls o indicated to you that you have the right
    !
~               to confrontation.       To have everyone of these chi l dren testify _in
                a court of 1aw, and for me to cross-examine each and every one of
                these children as well as ihe police officers, the sar geants, the
                detectives, the expert wit nesses, and eve ry other witness agains t
                you.
J"
i               JF:     I 1 m aware of that.
i
j               PP:     And how many times have we discussed t~at.
                JF:     At least fifty.
                PP:     Isn't it a fac t th at I have al so told you that i f this case
               went to trial that I wou ld fight vig orously for the children not
                to testify on video tape, but rather to argue strenuously on your
                beha lf and to force these children to take the stand in open
               court and to request tha t the j ud ge make them testify in open
               court, pursuant to a recent case , within the l ast year known as
               Coe v. Iowa~


                                                      - 20-
       Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 101 of 106 PageID #: 5506




              JF:    I 1 m aware of that.
              PP:    And haven't I indicated that to you on many occasions.
              JF:    Yes, you have.
              PP:    And wouldn't you say I've indicated that to you on at least
              ten occasions or more.
              JF:    Yes.
              PP:   And, haven't I also indicated to you that the People have
              the absolute burden of proof in this case, that you don't have to
              prove or disprove anything.
              JF:   I'm aware of that.
              PP:   Haven't we also discussed the fact that the People's burden

. -;
              of proof in this ca$e is that they must prove your guilt beyond a
   I
              reasonable doubt.
  I·
  I           JF:   I'm aware of that.
  !
              PP:   Didn't we al so indic ate, and didn't I also tell you that in
                                                                                   --
             id di ti on to proving your guilt beyond a reasonable doubt that the
            · People must prove each and every element of every charge beyond a
              reasonable doubt in order to get a conviction of each and any
             charge.
             JF:    I 1 m aware of that.
             PP:    And didn't I tell'you this.
             JF:    Yes you told me .
             PP:    And haven't we discussed this on more than fifty occasions.
             J F:   Yes we ha v.e.

                                                    .;. 21-
    Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 102 of 106 PageID #: 5507




           PP:      Further, didn't I discuss with you the fact that you did not
           have to present any evidence, that you could sit mute and do
           nothing, but the DA had to prove the case beyond a reasonable
           doubt even if you did nothing.

l
i
           JF: • Yes, you have informed me of that.
           PP ':   And, in addition to everything else that we have just
           outlined, didn 1 t I tell you that you have the right to an
           attorney throughout all the stages of these proceedings.
           JF:     Yes, you did.
           PP :    Now , J es s e , y o u a r e c o ns i de r i n g v e r y , v e r y , s t ro n g l y , i n
           fact, y6u 1 ve told me that you want to take a plea of guilty in
           this case, with a sentence of six to eighteen, and waive all of
           the rights that I've just outlined.                       Correct?
           JF:     Yes.
           PP :    That includes the right to a trial by jury.                            You understand
          that?
          JF:      Yes, I do.                         ' .

          PP:      You understand that if you plead guiity, that a pl ia of
          guilty is the same as if you went to trial and you were convicted
          after trial • .Do you understand that?
          JF:      Yes, . I 1 m aware of that.
          PP:      There's no difference.               Do you understand that?
          JF:      Yes.
         · PP:     And haven't I · told you that on many occasions?



                                                            -22-
    Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 103 of 106 PageID #: 5508




            JF:      Yes, you have.
            PP:      And you understand that a plea of guilty must be volunt~ry
            and that no one can force you to plead guilty.        Do you understand
            th at?
            JF:      Yes; I do.
            PP:      Is this plea of guilty voluntary?
            JF:      Yes.
            PP:      And is anyone forcing you to plead guilty?
           JF:       No.
           PP:    Has anyone made you any promises other than, if you plead
           guilty you will be sentenced to a period of incarceration of no
1
           more than fifteen ye~rs, eighteen years, I'm sorry, no more tha_n
           eighteen years and no less than six years.
           JF:    That's correct.
           PP:    Has anyone made you any other promises?
           JF:    No they have not,
           PP:    Have I made you any other promises?
           JF:    No you have not.
           PP :   Has the Judge or the DA or the police, or any of the
           witnesses made _you any promises.
           J F:   No they have not.
           PP:    Now, Jesse, I have been representing you now for about five
           months, correct?
           JF:    Correct.

                                            -23-
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 104 of 106 PageID #: 5509




        PP:   Would you say that I worked hard on this case?
       JF:    I would say you worked h ard on this case.
       PP:    Would you say that I worked very hard on this case ?
       JF :· I would say you worked hard on this case.
       PP:    And are you satisfied with my services in this matter?
       JF:    Yes, I am.
       PP:    And, would you tell me approximately when you decided to
       take the plea of guilty, if offered, an opportunity to plead
       guilty, with a plea bargain.
       JF:    r think it was about two and a half weeks ago.
       PP:    And have you requested that 1 seek a plea offer and plea
       negotiations from the District . Attorney?
       JF:    Yes.
       PP:    And did there come a t ime when I informed you that the offer
       from the DA's office of five years to fifteen years was
       withdrawn, and that it was unlikely that I could get that offer
       back or that I could get any other offer.
       JF: That's correct.
       PP:    And recently in the last couple of days, haven't I told you
       that I went to the District Attorney's office and that I was
       successful in getting an offer of six to eighteen years.
       JF:    Yes.
       PP:    Jesse , is this what you want to do?
      J F:    Yes.


                                        - 24-
       Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 105 of 106 PageID #: 5510




              PP:    Are you doing this after full consultation with me, with
              your mother, with your father, with your brothers, and with your
              therapist.
              JF:   Yes.
              PP:   You're doing this knowingly?
              JF:   Yes.
              PP:   You're doing this voluntarily.
'
I. •          JF:   Yes.
              PP:   ~he phone . has been ringing.     I'm going to answer the· phone
              for one second.    All rig~t. we answered the phone and that .~as
              your brother David.     It is now 7 o'clock and he has arrived at
              the train station and we just told him to wait.        Is that correct?
              JF:   That's correct Peter.
              PP:   All right now~.   Jesse, are you aware of the fact that if you
              plead guilty in this case, that not only will there be no trial,
             and not only are you admitting guilt, but you will have to tell
             the Court that you are _guilty and you will have to tell them
             exactly what you did.
             JF:    Yes.
             PP:    And are you aware of the fact that in order to do this it
             must be truthful.      Do you understand that?
             JF:    Yes.
             PP:    And therefore, do you understand that if you are telling the
             Court that you ~odomized the children~ that you are telling the


                                              - 25-
Case 2:06-cv-03136-JS Document 41-1 Filed 01/28/21 Page 106 of 106 PageID #: 5511




        Court that that in fact did happen, that you did put your penis
        into the anus· of little boys and that you are telling the Court
        that this is the truth.
        JF :    I am aware that I will have to admit in open Court that I
        put my penis to the anus of little boys.
        PP:    And ar e you willing to do that?
        JF:    I am will.ing to do that.

        PP:    And is t ha t truthful testimony?
        JF: ·Yes.
        PP:    And now, I can understand where there is difficul.t for you.
       But I want you to ~every clear on this record and in Court that
       you will not be permitted to plead gui lty unless you are, in
      _fact, guilty.     Do you understand that? ·
       JF:     I am aware that that is th e way the -Court syste m works.
       PP:     Now, jesse.
       JF:     Peter.
       PP:     Lastly, I want to ~o through with you t he discussions that
       you and I have been havini re cent ly in rega r d to your
       incarceration.        Do you understand that you will b~ incarcer~ted
      'at the time of the plea, which is Tuesday, December 20, 1988.
       JF:     I am aware of that.
       PP:     Are you also aware that I have absolutely no power what-
       soever as to where you are incarcerated, and where you are ~ent
       within the penal system and the criminal system.



                                        -26-
